EXHIBIT 10.1

 

STONY HILL CORP

 

ASSET PURCHASE AGREEMENT

 

Between

 

STONY HILL CORP

 

and

 

MCIG, INC.

 

February 23, 2017

 



   


   

 

Table of Contents

 



 

 

Page

 

ARTICLE 1. DEFINITIONS.

 

 

1

 

ARTICLE 2. PURCHASE AND SALE OF ASSETS AND ASSUMPTION OF LIABILITIES.

 

 

9

 

2.1 Purchase and Sale

 

 

9

 

2.2 Assumption of Liabilities

 

 

9

 

2.3 The Purchase Price

 

 

9

 

2.4 Payment of Purchase Price

 

 

9

 

2.5 Allocation of Purchase Price

 

 

10

 

ARTICLE 3. CLOSING.

 

 

10

 

3.1 Closing

 

 

10

 

3.2 Closing Obligations

 

 

11

 

ARTICLE 4. REPRESENTATIONS AND WARRANTIES OF SELLER

 

 

12

 

4.1 Organization and Good Standing.

 

 

12

 

4.2 Authority; No Conflict.

 

 

12

 

4.3 Subsidiaries

 

 

13

 

4.4 Financial Statements

 

 

13

 

4.5 Books and Records

 

 

13

 

4.6 Title to Properties; Encumbrances

 

 

14

 

4.7 Accounts Receivable

 

 

14

 

4.8 Inventory

 

 

14

 

4.9 No Undisclosed Liabilities

 

 

14

 

4.10 Taxes.

 

 

15

 

4.11 No Material Adverse Change

 

 

15

 

4.12 Employee Benefits.

 

 

15

 

4.13 Compliance with Legal Requirements; Governmental Authorizations.

 

 

16

 

4.14 Legal Proceedings; Orders.

 

 

17

 

4.15 Absence of Certain Changes and Events

 

 

17

 

4.16 Contracts; No Defaults.

 

 

18

 

4.17 Insurance

 

 

20

 

4.18 Environmental Matters

 

 

20

 

4.19 Labor Relations; Compliance

 

 

21

 

4.20 Intellectual Property

 

 

21

 

4.21 Certain Payments

 

 

23

 

4.22 Relationships with Related Persons

 

 

23

 

4.23 Brokers Or Finders

 

 

23

 

4.24 Disclosure.

 

 

24

 

4.25 Investment.

 

 

24

 

ARTICLE 5. REPRESENTATIONS AND WARRANTIES OF PURCHASER.

 

 

25

 

5.1 Organization and Good Standing

 

 

25

 

5.2 Authority; No Conflict.

 

 

25

 

5.3 Purchaser Common Stock

 

 

26

 

5.4 Certain Proceedings

 

 

26

 

 

 



 

i



   

 

Table of Contents

(continued)

 



 

 

Page

 

ARTICLE 6. COVENANTS OF Seller.

 

 

26

 

6.1 Access and Investigation

 

 

26

 

6.2 Operation of the Business of Seller

 

 

26

 

6.3 Negative Covenant

 

 

27

 

6.4 Required Approvals

 

 

27

 

6.5 Notification; Supplement to Disclosure Memorandum

 

 

27

 

6.6 No Negotiation

 

 

27

 

6.7 Best Efforts

 

 

27

 

6.8 No Competition

 

 

28

 

ARTICLE 7. COVENANTS OF PURCHASER.

 

 

29

 

7.1 Approvals of Governmental Bodies

 

 

29

 

7.2 Best Efforts

 

 

29

 

ARTICLE 8. CONDITIONS PRECEDENT TO OBLIGATION OF PURCHASER TO CLOSE.

 

 

29

 

8.1 Accuracy of Representations.

 

 

30

 

8.2 Performance of Seller.

 

 

30

 

8.3 Consents

 

 

30

 

8.4 No Proceedings

 

 

30

 

8.5 No Claim Regarding Asset Ownership or Sale Proceeds

 

 

30

 

8.6 No Prohibition

 

 

30

 

8.7 Due Diligence

 

 

30

 

8.8 Payment of Indebtedness

 

 

30

 

ARTICLE 9. CONDITIONS PRECEDENT TO Seller’s OBLIGATION TO CLOSE.

 

 

31

 

9.1 Accuracy of Representations

 

 

31

 

9.2 Purchaser’s Performance.

 

 

31

 

9.3 Consents

 

 

31

 

9.4 No Injunction

 

 

31

 

ARTICLE 10. TERMINATION.

 

 

31

 

10.1 Termination Events

 

 

31

 

10.2 Effect of Termination

 

 

32

 

ARTICLE 11. INDEMNIFICATION; REMEDIES.

 

 

32

 

11.1 Survival; Right to Indemnification Not Affected By Knowledge

 

 

32

 

11.2 Indemnification and Payment of Damages By Seller

 

 

32

 

11.3 Indemnification and Payment of Damages By Purchaser

 

 

33

 

11.4 Time Limitations

 

 

33

 

11.5 Procedure For Indemnification - Third Party Claims.

 

 

34

 

11.6 Procedure For Indemnification - Other Claims

 

 

35

 

 

 



 

ii



   

 

Table of Contents

(continued)

 



 

 

Page

 

ARTICLE 12. GENERAL PROVISIONS.

 

 

35

 

12.1 Expenses.

 

 

35

 

12.2 Public Announcements

 

 

35

 

12.3 Confidentiality

 

 

35

 

12.4 Notices

 

 

36

 

12.5 Further Assurances

 

 

36

 

12.6 Waiver

 

 

36

 

12.7 Entire Agreement and Modification

 

 

36

 

12.8 Disclosure Memorandum.

 

 

37

 

12.9 Assignments, Successors, and No Third-Party Rights

 

 

37

 

12.10 Severability

 

 

37

 

12.11 Section Headings, Construction

 

 

37

 

12.12 Time of Essence

 

 

37

 

12.13 Governing Law

 

 

37

 

12.14 Counterparts

 

 

37

 

 

Exhibit Index

 



Exhibit 1-A

List of Certain Assets

Exhibit 1-B

Bill of Sale

Exhibit 1-C

Excluded Assets

Exhibit 1-D

Excluded Liabilities

Exhibit 2.5

Allocation of Purchase Price

Exhibit 2.6-B

Security and Pledge Agreement

 



 

iii



   

 

Definition Index

 



Accounts Receivable

Section 4.7

Applicable Contract

Article 1

Assets

Article 1

Assumed Liabilities

Article 1

Balance Sheet

Section 4.4

Best Efforts

Article 1

Bill of Sale

Article 1

Breach

Article 1

CERCLA

Article 1

Closing

Section 3.1

Closing Date

Section 3.1

Closing Obligations

Section 3.2

Competing Business

Section 4.24

Consent

Article 1

Contemplated Transactions

Article 1

Contract

Article 1

Copyrights

Section 4.20

Damages

Section 11.2

Disclosure Memorandum

Article 1

Encumbrance

Article 1

Environment

Article 1

Environmental, Health and Safety Liabilities

Article 1

Environmental Law

Article 1

ERISA

Article 1

ERISA Plans

Section 4.12(b)

Excluded Assets

Article 1

Excluded Liabilities

Article 1

Facilities

Article 1

Family

Article 1

FWPCA

Article 1

GAAP

Article 1

Governmental Authorization

Article 1

Governmental Body

Article 1

Hazardous Activity

Article 1

Hazardous Materials

Article 1

Indemnified Persons

Section 11.2

Intellectual Property Assets

Section 4.20

IRC

Article 1

IRS

Article 1

Knowledge

Article 1

Legal Requirement

Article 1

Market Value

Section 2.4

Material Contract

Article 1

Material Contracts

Section 4.16(c)

 

 



 

iv



   

 



Material Interest

Article 1

Occupational Safety and Health Law

Article 1

Order

Article 1

Ordinary Course of Business

Article 1

Organizational Documents

Article 1

Patent Rights

Section 4.20

Person

Article 1

Proceeding

Article 1

Purchase Price

Section 2.3

Purchaser

Preamble

Purchaser’s Advisors

Section 6.1

Related Person

Article 1

Release

Article 1

Representative

Article 1

Stock

Section 2.4

Tax

Article 1

Tax Return

Article 1

Threat of Release

Article 1

Threatened

Article 1

Total Consideration

Section 2.5

Trademarks

Section 4.20

Trade Secrets

Section 4.20

Transaction Expenses

Section 12.1

 



 

v

 

   

 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT, made and entered into this 23rd day of February,
2017, by and among STONY HILL CORP, a Nevada corporation (“Purchaser”), MCIG,
INC., a Nevada corporation (“Seller”).

 

W I T N E S S E T H:

 

WHEREAS, Purchaser desires to purchase from Seller, and Seller desires to sell
to Purchaser, certain assets on the terms and subject to the conditions set
forth in this Agreement, more specifically 80% of the VitaCBD brand (“VitaCBD
Brand”), in the conduct of its business;

 

NOW, THEREFORE, for and in consideration of the premises, and the mutual
covenants and agreements contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, agree as follows:

 

ARTICLE 1. DEFINITIONS.

 

For purposes of this Agreement, the following terms have the meanings specified
or referred to in this Article 1:

 

“Applicable Contract” shall meanany Contract (a) under which Seller has or may
acquire any rights, (b) under which Seller has or may become subject to any
obligation or liability, or (c) by which Seller or any of the assets owned or
used by it are or may become bound.

 

“Assets” shall mean 80% (i) of those assets that comprise VitaCBD Brand, and
other related technology and business assets so acquired (the “VitaCBD Brand
Assets”) and 80% of (ii) other assets of Seller that came into existence
subsequent to the acquisition described in (i) above and that are related to the
VitaCBD Brand Assets or were used or created by VitaCBD Brand in its conduct of
business, including all assets, rights, interests, and properties of Seller of
whatever nature, tangible or intangible, real or personal, fixed or contingent,
that fall within the descriptions in (i) and (ii) above, except for the Excluded
Assets. Assets shall include, but shall not be limited to, the following types
of assets:

 

(a) equipment (including transportation equipment), tools, vehicles, machinery,
furniture, furnishings, other tangible personal property, signage, leasehold
improvements, and fixtures (including, but not limited to, those assets listed
on Exhibit 1-A);

 

(b) inventory of any kind, character, nature or description, wherever located
and in transit, including all supplies, goods in process, finished goods,
packaging materials and merchandise;

 



  1
 

   

 

(c) accounts receivable (except for those set forth on Schedule 4.8 of the
Disclosure Memorandum), retainage receivables, rights to collect for unbilled
services, employee receivables, notes, instruments, other accounts, and similar
items;

 

(d) Intellectual Property Assets;

 

(e) rights and interests of Seller in, to, and under any Applicable Contract;

 

(f) rights to and under leases, subleases and assignments relating to equipment;

 

(g) cash, cash deposits, bank accounts, certificates of deposit, savings and
other similar cash or cash equivalents of every kind, character, nature and
description;

 

(h) prepaid items and deposits and rights to rebates;

 

(i) rights under any Governmental Authorization;

 

(j) customer lists and advertising and promotional materials;

 

(k) rights, claims, causes of action, choses in action, rights of recovery,
rights of set-off, counterclaims and rights of recoupment, including all rights
under express or implied warranties relating to the Assets;

 

(l) files, records, data, and plans including customer and supplier lists, and
employee and financial records;

 

(m) books, records and other documents, including fixed asset records, sales and
advertising materials (including price lists), sales and purchase
correspondence, technical and research data, books of account and records,
ledgers, files, correspondence, creative materials, studies, reports and other
items;

 

(n) property subject to capital leases; and

 

(o) to the extent not otherwise specifically included in this definition of
Assets or excluded from being assets in the definition of Excluded Assets,
assets, rights, claims, contracts, agreements, causes of action and properties,
as of the Closing Date, of every kind, character, nature and description,
whether tangible or intangible, choate or inchoate, corporeal or incorporeal,
matured or not matured, known or unknown, contingent or fixed wherever located.

 

“Assumed Liabilities” shall mean all liabilities and obligations arising after
the Closing Date relating to Purchaser’s ownership of, or conduct of business
with, the Assets except to the extent that any of the foregoing constitute
Excluded Liabilities.

 

“Best Efforts” shall mean the efforts that a prudent Person desirous of
achiev-ing a result would use in similar circumstances to ensure that such
result is achieved as expeditiously as possible.

 



  2
 

   

 

“Bill of Sale” shall mean an instrument in substantially the form of Exhibit 1-B
hereto pursuant to which the Assets shall be transferred and assigned to
Purchaser at the Closing.

 

“Breach” A “Breach” of a representation, warranty, covenant, obli-gation, or
other provision of this Agreement or any instrument deliv-ered pursuant to this
Agreement shall be deemed to have occurred if there is or has been (a) any
inaccuracy in or breach of, or any failure to perform or comply with, such
representation, warranty, covenant, obligation, or other provision, or (b) any
claim (by any Person) or other occurrence or circumstance that is or was
inconsistent with such representation, warranty, covenant, obligation, or other
provision, and the term “Breach” means any such inaccuracy, breach, failure,
claim, occurrence, or circumstance.

 

“CERCLA” shall mean the United States Comprehensive Environmental Response,
Compensation, and Liability Act, 42 U.S.C. § 9601 et seq., as amended.

 

“Consent” shall mean any approval, consent, ratification, waiver, or other
authorization (including any Governmental Authorization).

 

“Contemplated Transactions” shall mean all of the transactions contemplated by
this Agreement, including:

 

(a) the sale of the Assets to Purchaser and assumption of the Assumed
Liabilities by Purchaser;

 

(b) the execution, delivery, and performance of the Bill of Sale, the Security
and Pledge Agreement and the Escrow Agreement;

 

(c) the performance by the parties of their respective covenants and obligations
under this Agreement; and

 

(d) Purchaser’s ownership of, and exercise of control over, the Assets.

 

“Contract” shall mean any agreement, contract, lease, obligation, promise,
undertaking, or license (whether written or oral and whether express or implied)
that is legally binding.

 

“Disclosure Memorandum” shall mean the compilation of various disclosure
schedules and supplements to be delivered by Seller to Purchaser concurrently
with the execution and delivery of this Agreement.

 

“Encumbrance” shall mean any charge, claim, community property interest,
condition, equitable interest, lien, option, pledge, security interest, right of
first refusal, or restriction of any kind, including any restriction on use,
voting, transfer, receipt of income, or exercise of any other attribute of
ownership.

 

“Environment” shall mean soil, land surface or subsurface strata, surface waters
(including navigable waters, ocean waters, streams, ponds, drainage basins, and
wetlands), groundwater, drinking water supply, stream sediments, ambient air
(including indoor air), plant and animal life, and any other environmental
medium or natural resource.

 



  3
 

   

 

“Environmental, Health, and Safety Liabilities” shall mean any cost, damages,
expense, liability, obligation, or other responsibility arising from or under
Environmental Law or Occupational Safety and Health Law and consisting of or
relating to (a) any environmental, health, or safety matters or conditions, (b)
any fines, penalties, settlements, legal or administrative proceedings, damages,
claims, demands and investigative, remedial, or inspection costs and expenses,
or (c) financial responsibility under Environmental Law or Occupational Safety
and Health Law for cleanup costs or correc-tive action, whether or not such
cleanup has been required or requested by any Governmental Body or any other
Person.

 

“Environmental Law” shall mean any Legal Requirement that requires or relates to
(a) providing notification to any person of releases or the presence of
Hazardous Materials and of the commencements of activities that could have
significant impact on the environment; (b) regulating the generation, treatment,
storage, handling, transportation, disposal or release of Hazardous Materials or
hazardous wastes; (c) cleaning up Hazardous Materials that have been released,
preventing the threat of release, or paying the costs of such clean up or
prevention; or (d) recovering costs related to damage done to human health or
the environment.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

“Excluded Assets” shall mean all right, title or interest of Seller of whatever
nature, tangible or intangible, real or personal, fixed or contingent, to:

 

(a) this Agreement and the agreements contemplated to be executed in connection
herewith, including, without limitation, the consideration delivered to the
Seller pursuant to this Agreement and any other agreements executed in
connection herewith;

 

(b) the corporate seals, minutes books, stock books, blank share certificates,
tax returns and other records relating to the corporate organization or tax
reporting of the Seller;

 

(c) any licenses, permits, orders or approvals from any federal, state or local
government or any agency or bureau thereof that are not transferable under
applicable laws;

 

(d) any other asset or contract specifically listed on Exhibit 1-C.

 

“Excluded Liabilities” shall mean, in addition to any liability or obligation of
Seller not expressly assumed hereunder, (a) loans or other advances from and,
related obligations to, banks, other financial institutions, and investors, and
similar loans or other advances of any nature; (b) loans, advances, and other
obligations secured by, or incurred to finance the purchase of, equipment,
software, or other property; (c) loans and other advances or any other
liabilities from, by or to shareholders of Seller and their Related Persons or
affiliates; (d) any lien, claim or encumbrance on any Asset; (e) capital lease
obligations; (f) any federal, state, or local tax based on income or revenues of
Seller or any shareholder of Seller; (g) any sales, use, or excise tax arising
out of the sale of the Assets hereunder; (h) any liability or obligation under
or in connection with the Excluded Assets; (i) any liability or obligation of
Seller or any shareholder of Seller arising out of the negotiation, execution,
or performance of this Agreement and the consummation of the Contemplated
Transactions, including fees and expenses of attorneys, accountants, and other
advisors; (j) any liability arising out of any tort claim against Seller or
Seller’s employees or agents or the contravention of or failure to comply with
any Legal Requirement; (k) any claim against Seller for Breach of any Contract;
and (l) any claim predicated on fraud or strict liability or any similar legal
theories. Excluded Liabilities include, but are not limited to, the liabilities
listed on Exhibit 1-D.

 



  4
 

   

 

“Facilities” shall mean any real property, leaseholds, or other interests
cur-rently or formerly owned or operated by Seller and any buildings, plants,
structures, or equipment currently or formerly owned or operated by Seller.

 

“GAAP” shall mean generally accepted United States accounting principles,
applied on a basis consistent with the basis on which the Balance Sheet and the
other financial statements referred to in Section 3.5 were prepared.

 

“Governmental Authorization” shall mean any approval, consent, license, per-mit,
waiver, or other authorization issued, granted, given, or other-wise made
available by or under the authority of any Governmental Body or pursuant to any
Legal Requirement.

 

“Governmental Body” shall mean any:

 

(a) federal, state, local, municipal, foreign, or other government;

 

(b) governmental or quasi governmental authority of any nature (including any
governmental agency, branch, department, official, or entity and any court or
other tribunal); or

 

(c) body exercising, or entitled to exercise, any administrative, executive,
judicial, legislative, police, regulatory, or taxing authority or power of any
nature.

 

“Hazardous Activity” shall mean the distribution, generation, handling,
import-ing, management, manufacturing, processing, production, refinement,
Release, storage, transfer, transportation, treatment, or use (including any
withdrawal or other use of groundwater) of Hazardous Materials in, on, under,
about, or from the Facilities or any part thereof into the Environment, and any
other act, business, operation, or thing that increases the danger, or risk of
danger, or poses an unreasonable risk of harm to persons or property on or off
the Facilities, or that may affect the value of the Facilities or Seller.

 

“Hazardous Materials” shall include any (i) “hazardous substance” as defined
under CERCLA (42 U.S.C. § 9601 et seq.); (ii) substance that is or may be
designated pursuant to Section 311(b)(2)(A) of the Federal Water Pollution
Control Act, as amended (33 U.S.C. §§ 1251, 1321(b)(2)(A)) (“FWPCA”); (iii)
hazardous waste identified pursuant to Section 3001 of the Resource Conservation
and Recovery Act, as amended (42 U.S.C. §§ 6901, 6921) (“RCRA”); (iv) substance
containing petroleum, as that term is defined in Section 9001(8) of RCRA; (v)
toxic pollutant that is or may be listed under Section 307(a) of FWPCA; (vi)
hazardous air pollutant that is or may be listed under Section 112 of the Clean
Air Act, as amended (42 U.S.C. §§ 7401, 7412); (vii) imminently hazardous
chemical substance or mixture with respect to which action has been or may be
taken pursuant to Section 7 of the Toxic Substances Control Act, as amended (15
U.S.C. §§ 2601, 2606); (viii) source, special nuclear, or by-product material as
defined by the Atomic Energy Act of 1954, as amended (42 U.S.C. § 2011 et seq.);
(ix) asbestos, asbestos-containing material, or urea formaldehyde or material
that contains it; (x) waste oil and other petroleum products; and (xi) any other
toxic materials, contaminants, or hazardous substances or wastes pursuant to any
Environmental Law.

 



  5
 

   

 

“IRS” shall mean the United States Internal Revenue Service or any successor
agency, and, to the extent relevant, the United States Department of the
Treasury.

 

“IRC” shall mean the Internal Revenue Code of 1986 or any successor law, and
regulations issued by the IRS pursuant to the Internal Revenue Code or any
successor law.

 

“Knowledge” means in the case of an individual that he or she shall be deemed to
have “Knowledge” of a particular fact or other matter if:

 



 

(a) such individual is actually aware of such fact or other matter; or

 

 

 

 

(b) a prudent individual in his or her position with Seller would reasonably be
expected to be aware of or discover such fact or other matter in the course of
performing his or her duties in a customary manner.

 

Seller shall be deemed to have “Knowledge” of a particular fact or other matter
if a controlling shareholder or any officer or management level employee of
Seller has Knowledge of such fact or other matter.

 

“Legal Requirement” shall mean any federal, state, local, municipal, foreign,
international, multinational, or other administrative order, constitution, law,
ordinance, principle of common law, regulation, statute, or treaty.

 

“Material Contract” shall have the meaning set forth in Section 4.16(c).

 

“Occupational Safety and Health Law” shall mean any Legal Requirement de-signed
to provide safe and healthful working conditions and to reduce occupational
safety and health hazards, and any program, whether governmental or private
(including those promulgated or sponsored by industry associations and insurance
companies), designed to pro-vide safe and healthful working conditions.

 

“Order”shall mean any award, decision, injunction, judgment, order, ruling, or
verdict entered, issued, made, or rendered by any court, administrative agency,
or other Governmental Body or by any arbitrator.

 



  6
 

   

 

“Ordinary Course of Business” shall mean an action taken by a Person shall be
deemed to have been taken in the “Ordinary Course of Business” only if:

 



 

(a) such action is consistent with the past practices of such Person and is
taken in the ordinary course of the normal day-to-day operations of such Person;

 

 

 

 

(b) such action is not required to be authorized by the board of directors of
such Person (or by any Person or group of Persons exercising similar authority);
and

 

 

 

 

(c) such action is similar in nature and magnitude to actions customarily taken,
without any authorization by the board of directors (or by any Person or group
of Persons exercising simi-lar authority), in the ordinary course of the normal
day-to-day operations of other Persons that are in the same line of business as
such Person.

 

“Organizational Documents” shall mean (a) the articles or certificate of
incor-poration and the bylaws of a corporation; (b) the partnership agree-ment
and any statement of partnership of a general partnership; (c) the limited
partnership agreement and the certificate of limited partner-ship of a limited
partnership; (d) any charter or similar document adopted or filed in connection
with the creation, formation, or organi-zation of a Person; and (e) any
amendment to any of the foregoing.

 

“Person” shall mean any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, labor union, or other entity
or Governmental Body.

 

“Proceeding” shall mean any action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative, investigative, or
informal) commenced, brought, conducted, or heard by or before, or otherwise
involving, any Governmental Body or arbitrator.

 

“Related Person” shall mean, with respect to a particular individual:

 



 

(a) each other member of such individual’s Family;

 

 

 

 

(b) any Person that is directly or indirectly controlled by such individual or
one or more members of such individual’s Family;

 

 

 

 

(c) any Person in which such individual or members of such individual’s Family
hold (individually or in the aggregate) a Material Interest; and

 

 

 

 

(d) any Person with respect to which such individual or one or more members of
such individual’s Family serves as a direc-tor, officer, partner, executor, or
trustee (or in a similar capacity).

 

With respect to a specified Person other than an individual:

 



 

(a) any Person that directly or indirectly controls, is directly or indirectly
controlled by, or is directly or indirectly under common control with such
specified Person;

 

 

 

 

(b) any Person that holds a Material Interest in such specified Person;

 

 

 

 

(c) each Person that serves as a director, officer, partner, executor, or
trustee of such specified Person (or in a similar capacity);

 

 



  7
 

   

 



 

(d) any Person in which such specified Person holds a Mate-rial Interest;

 

 

 

 

(e) any Person with respect to which such specified Person serves as a general
partner or a trustee (or in a similar capacity); and

 

 

 

 

(f) any Related Person of any individual described in clause (b) or (c).

 

For purposes of this definition, (a) the “Family” of an individual includes (i)
the individual, (ii) the individual’s spouse, (iii) any other natural person who
is related to the individual or the individual’s spouse within the second
degree, and (iv) any other natural person who resides with such individual, and
(b) “MaterialInterest” means direct or indirect beneficial ownership (as defined
in Rule 13d-3 under the Securities Exchange Act of 1934) of voting securities or
other voting interests representing at least 10% of the outstanding voting power
of a Person or equity securities or other equity interests representing at least
10% of the outstanding equity securities or equity interests in a Person.

 

“Release” shall mean any spilling, leaking, emitting, discharging, depositing,
escaping, leaching, dumping, or other releasing into the Environment, whether
intentional or unintentional.

 

“Representative” shall mean, with respect to a particular Person, any director,
officer, employee, agent, consultant, advisor, or other representative of such
Person, including legal counsel, accountants, and financial advisors.

 

“Seller’s business” or “business of Seller” shall mean any business Seller has
conducted with the Assets, including the business conducted through VitaCBD
Brand, but it shall not mean any business conducted by Seller unrelated to the
foregoing.

 

“Tax” shall mean any tax (including any income tax, capital gains tax,
value-added tax (included goods and services tax), sales tax, property tax or
franchise tax) levy, assessment, tariff, duty (including any customs duty),
deficiency, or other fee, and any related charge or amount (including any fine,
penalty, interest, or addition to tax), imposed, assessed, or collected by or
under the authority of any Governmental Body or payable pursuant to any
tax-sharing agreement or any other Contract relating to the sharing or payment
of any such tax, levy, assessment, tariff, duty, deficiency, or fee.

 

“Tax Return” shall mean any return (including any information return), report,
statement, schedule, notice, form, or other document or information filed with
or submitted to, or required to be filed with or submitted to, any Governmental
Body in connection with the determination, assess-ment, collection, or payment
of any Tax or in connection with the administration, implementation, or
enforcement of or compliance with any Legal Requirement relating to any Tax.

 

“Threat of Release” shall mean a substantial likelihood of a Release that may
require action in order to prevent or mitigate damage to the Environ-ment that
may result from such Release.

 

“Threatened” with respect to a claim, Proceeding, dispute, action, or other
matter is a status that exists when a demand or statement has been made (orally
or in writing) or any notice has been given (orally or in writing), or another
event has occurred or another circumstance exists, that would lead a prudent
Person to conclude that such a claim, Proceeding, dispute, action, or other
matter is likely to be asserted, commenced, taken, or otherwise pursued in the
future.

 



  8
 

   

 

ARTICLE 2. PURCHASE AND SALE OF ASSETS AND ASSUMPTION OF LIABILITIES.

 

2.1 Purchase and Sale. Upon the terms and subject to the conditions set forth in
this Agreement, at the Closing Seller shall sell, transfer, and assign to
Purchaser all of Seller’s right, title, and interest in and to the Assets free
and clear of any Encumbrance, and Purchaser shall purchase and acquire the
Assets from Seller.

 

2.2 Assumption of Liabilities. Effective as of the Closing, Purchaser shall
assume all of the Assumed Liabilities. Except for the assumption of the Assumed
Liabilities as expressly provided herein and in the Bill of Sale, Purchaser does
not assume or agree to assume or pay any obligations, liabilities, indebtedness,
duties, responsibilities, or commitments of Seller of any nature whatsoever,
whether known or unknown, absolute or contingent, due or to become due.
Notwithstanding any other provision of this Agreement, in no event shall
Purchaser be deemed to assume or incur any liability or obligation for or with
respect to or arising out of any Excluded Liability.

 

2.3 The Purchase Price. The “Purchase Price” shall be U.S. $850,000.

 

2.4 Payment of Purchase Price. At the Closing, Purchaser (i) shall pay cash to
Seller, on account of the Purchase Price, in the amount of U.S.$150,000 and (ii)
shall issue, or direct its transfer agent to issue, to Seller, on account of the
Purchase Price, 200,000 shares of the common stock of Purchaser, par value $.001
per share (“Common Stock”) (such shares of Common Stock hereinafter referred to
as the “Stock”), based on a valuation of $2.00 per share (“First Stock
Issuance”), and (iii) 90 days following the Closing, shall issue, or direct its
transfer agent to issue, to Seller, on account of the Purchase Price 150,000
additional shares of the common stock of Purchaser, par value $.001 per share
(“Common Stock”), based on a valuation of $2.00 per share (“Second Stock
Issuance”), as adjusted under Market Value Condition defined below.

 

“Market Value” of the Common Stock means the average of the closing prices for
the Common Stock on any quotation tier of the OTC Markets, as reported by the
OTC Markets, for the ninety trading days immediately following the Closing Date.

 

The Purchaser will issue the number of shares of Stock in the Second Stock
Issuance to $300,000 at Market Value, or 150,000 shares whichever is less.
Should the value of the Second Issuance on the first anniversary date be greater
than $300,000, the additional value shall be a reduction of the Option purchase
price for the remaining 20%.

 

If the average during any 7 day period during the first year following the
second stock issuance, the Market Value of the Stock of Purchaser owned by
Seller is less than $550,000 (which amount represents the minimum target Market
Value of the Stock by Seller immediately following the issuance of the Stock),
then Purchaser will issue to Seller that additional number of common stock of
Purchaser, on the one year anniversary date, to increase the Market Value of the
total outstanding shares of Stock of Purchaser owned by Seller (First Stock
Issuance and Second Stock Issuance combined) to $550,000, without the payment of
any additional consideration.

 



  9
 

   

 

2.5 Allocation of Purchase Price. The Purchase Price and the liabilities assumed
by Purchaser in accordance with Section 2.2 hereof (together, the
“TotalConsideration”) as finally determined shall be allocated among the Assets
acquired hereunder as described on Exhibit 2.5 hereof. Seller and Purchaser each
hereby agrees that it shall not take a position on any income tax return, before
any governmental agency charged with the collection of any income tax, or in any
judicial proceeding that is in any way inconsistent with the terms of this
Section 2.5.

 

2.6 Option. Purchaser is hereby granted an option to purchase and otherwise
acquire title to the 20% of assets related to the Assets held by Seller for an
aggregate purchase price of $200,000 or 20% of the fair market value as mutually
agreed upon by Seller and Purchaser, whichever is greater. The Purchaser may
deduct the amount qualified under Section 2.4, if applicable, from its payment
to Seller. Such option vests on June 30, 2018 and has a term of three years.
Notice of exercise of such option shall be delivered to Seller at Seller’s
address for notifications in Section 12.4 of this Agreement. During the term of
such option, Seller may not grant any security interest in, lien on, pledge,
loan or otherwise encumber such 20% of assets.

 

2.7 Formation of Entity to Hold Assets. At the Closing, Purchaser shall have
formed a special purpose entity, being either a corporation or a limited
liability company (the “Special Purpose Holding Company”) in the sole discretion
of Purchaser, into which Purchaser will assign the Assets as consideration for
80% ownership of the Special Purpose Holding Company, and into which Seller will
assign the 20% of assets related to the Assets held by Seller as consideration
for 20% ownership of the Special Purpose Holding Company. Purchaser shall have a
majority control of the board of directors and officers of any corporation, and
a majority control of the managers, directors and officers of any limited
liability company, which is the Special Purpose Holding Company. Holders of
securities of the Special Purpose Holding Company shall not have any preemptive
purchasing or cumulative voting rights, unless otherwise agreed to by Purchase
and Seller.

 

ARTICLE 3. CLOSING; POST-CLOSING.

 

3.1 Closing. The consummation of the transactions contemplated in this Agreement
(the “Closing”) shall take place at the offices of Stony Hill Corp, 2355
Westwood Blvd., Suite 349, Los Angeles, California 90064, at 2:00 p.m. (local
time) on February 23, 2017, or at such other time and place as the parties may
agree (the “Closing Date”). Subject to the termination provisions of Article 10,
failure to consummate the transactions provided for in this Agreement on the
date and time and at the place determined pur-suant to this Section 3.1 shall
not result in the termination of this Agreement and shall not relieve any party
of any obligation under this Agreement.

 



  10
 

   

 

 3.2 Closing Obligations. At the Closing:

 

(a) Seller shall deliver to Purchaser:

 

(i) the Bill of Sale and Security and Pledge Agreement, duly executed by Seller;

 

(ii) a certificate executed by Seller representing and warrant-ing to Purchaser
that each of the representations and warranties of Seller in this Agreement was
accurate in all respects as of the date of this Agreement and is accurate in all
respects as of the Closing Date as if made on the Closing Date (giving full
effect to any supplements to the Disclosure Memorandum that were delivered by
Seller to Purchaser prior to the Closing Date in accordance with Section 6.5);

 

(iii) a certificate of VitaCBD Brand representing and warranting that it has an
ownership interest of not more than 20% in any of the Assets; and

 

(iv) such other documents as Purchaser may reasonably request for the purpose of
(A) evidencing the accuracy of any of Seller’s representations and warranties,
(B) evidencing the performance by Seller of, or the compliance by Seller with,
any covenant or obligation required to be performed or complied with by it, (C)
evidencing the satisfaction of any condition referred to in Article 8, or (D)
otherwise facilitating the consummation or performance of any of the
Contemplated Transactions.

 

(b) Purchaser shall deliver:

 

(i) A cashier’s check in the principal amount of $150,000, made payable to
Seller;

 

(ii) A stock certificate(s) representing 200,000 shares of the Stock in the name
of Seller and evidence of direction and authority given to Purchaser’s transfer
agent to issue a certificate in the name of Seller for such additional shares of
the Stock as may be required to be issued pursuant to Section 2.4.;

 

(iii) the Bill of Sale and Security and Pledge Agreement duly executed by
Purchaser;

 

(iv) a certificate executed by Purchaser to the effect that each of Purchaser’s
representations and warranties in this Agreement was accurate in all respects as
of the date of this Agreement and is accurate in all respects as of the Closing
Date as if made on the Closing Date; and

 

(v) such other documents as Seller may reasonably request for the purpose of (A)
evidencing the accuracy of any representation or warranty of Purchaser, (B)
evidencing the performance by Purchaser of, or the compliance by Purchaser with,
any covenant or obligation required to be performed or complied with by
Purchaser, (C) evidencing the satisfaction of any condition referred to in
Article 9, or (D) otherwise facilitating the consummation of any of the
Contemplated Transactions.

 

  11
 





   



 

(c) Simultaneously with such deliveries, Seller shall take all action necessary
or appropriate to put Purchaser in actual possession and operating control of
the Assets.

 

3.3 Post-Closing. Ninety days following the Closing, Purchaser shall deliver to
the Seller a stock certificate(s) representing Stock in the name of Seller as
defined pursuant to Section 2.4.

 

ARTICLE 4. REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller represents and warrant to Purchaser as follows:

 

 4.1 Organization and Good Standing.

 

(a) Seller is a corporation duly organized, validly existing, and in good
standing under the laws of the State of Nevada, with full corporate power and
authority to conduct its business as it is now being conducted, to own or use
the properties and assets that it purports to own or use, and to perform all its
obligations under Applicable Contracts. Seller is duly qualified to do business
as a foreign corporation under the laws of each country, state, province,
territory or other jurisdiction in which it owns or leases any real or personal
property or has employees.

 

(b) Seller has delivered to Purchaser true, correct, and complete copies of its
Organizational Documents, as currently in effect.

 

 4.2 Authority; No Conflict.

 

(a) Seller has all requisite corporate power and authority to enter into this
Agreement and to consummate the Contemplated Transactions. The execution and
delivery of this Agreement, the Security and Pledge Agreement, the Escrow
Agreement and the Bill of Sale and the consummation of the Contemplated
Transactions have been duly authorized by all necessary corporate action on the
part of Seller, including the approval of the Contemplated Transactions by the
shareholders of Seller. This Agreement has been duly executed and delivered by
Seller and constitutes the valid and binding obligation, of Seller, enforceable
against it in accordance with its terms, subject to general equity principles
and bankruptcy, insolvency, reorganization, and similar laws affecting the
rights of creditors generally. Upon execution and delivery by Seller of the Bill
of Sale, the Security and Pledge Agreement, the Escrow Agreement Purchaser shall
acquire good, valid, and marketable title to the Assets free and clear of any
Encumbrances.

 

(b) Except as set forth on Schedule 4.2 of the Disclosure Memorandum, neither
the execution and delivery of this Agreement nor the consummation or performance
of any of the Contemplated Transactions shall, directly or indirectly (with or
without notice or lapse of time):

 

(i) contravene, conflict with, or result in a violation of any provision of the
Organizational Documents of Seller;

 

(ii) contravene, conflict with, or result in a violation of any Legal
Requirement or any Order to which Seller or any of the Assets may be subject;

 



  12
 

   

 

(iii) contravene, conflict with, or result in a violation of any of the terms or
requirements of, or give any Governmental Body the right to revoke, withdraw,
suspend, cancel, terminate, or modify, any material Governmental Authorization
that is held by Seller or that otherwise relates to the business of, or any of
the assets owned or used by, Seller;

 

(iv) contravene, conflict with, or result in a violation or breach of any
provision of, or give any Person the right to declare a default or exercise any
remedy under, or to accelerate the maturity or performance of, or to cancel,
terminate, or modify, any Material Contract; or

 

(v) result in the imposition or creation of any Encumbrance upon or with respect
to any of the Assets owned or used by Seller except any Encumbrance created or
expressly agreed to by Purchaser.

 

Except as set forth in Schedule 4.2 of the Disclosure Memorandum, Seller neither
is nor shall be required to give any notice to or obtain any Consent from any
Person in connection with the execution and delivery of this Agreement or the
consummation or performance of any of the Contemplated Transactions.

 

4.3 Subsidiaries. Except as listed in Schedule 4.3 of the Disclosure Memorandum,
Seller does not, directly or indirectly, own or control or have any capital or
other equity interest or participation in (or any interest convertible into or
exchangeable or exercisable for, any capital or other equity interest or
participation in), nor is Seller directly or indirectly subject to any
obligation or requirement to provide funds to or invest in or acquire any
capital or either equity interest in, any Person.

 

4.4 Financial Statements. Seller has delivered to Purchaser a balance sheet of
Seller as at January 31, 2017, that include the Assets (the “Balance Sheet”),
and the related statements of income and cash flow for the period ended January
31, 2017, compiled by Seller. Such financial statements and notes fairly present
the financial condition and the results of operations and cash flow of Seller as
at the respective dates of and for the periods referred to in such financial
statements, determined in accordance with GAAP. The financial statements
referred to in this Section 4.4 fairly present the value of the Assets and
appropriately reflect losses and reserves related to the business associated
with the Assets.

 

4.5 Books and Records. The books of account, minute books, and other records of
Seller, which reflect ownership, and disposition of the Assets, all of which
have been made available to Purchaser, are complete and correct. The minute
books of Seller contain accurate and complete records of all meetings held of,
and corporate action taken by, the shareholders, the board of direc-tors, and
committees of the board of directors of Seller with respect to the ownership and
disposition of the Assets, and no meeting of any such shareholders, board of
directors, or committee has been held to address the ownership or disposition of
the Assets for which minutes have not been prepared and are not contained in
such minute books.

 



  13
 

   

 

4.6 Title to Properties; Encumbrances. Seller owns all the properties and assets
(whether tangible or intangible) that it purports to own and that comprise the
Assets, including all of the properties and assets reflected in the Balance
Sheet (except for assets held under capitalized leases listed on Schedule 4.6 of
the Disclosure Memorandum and personal property sold since the date of the
Balance Sheet in the Ordinary Course of Business), and all of the properties and
assets purchased or otherwise acquired by Seller since the date of the Balance
Sheet (except for personal property acquired and sold since the date of the
Balance Sheet in the Ordinary Course of Business and consistent with past
practice). All Assets are free and clear of all Encumbrances.

 

4.7 Accounts Receivable. All accounts receivable of Seller that are reflected on
the Balance Sheet or on the account-ing records of Seller as of the Closing Date
that pertain to the Assets (collectively, the “Accounts Receivable”) represent
or shall represent valid obligations arising from sales actually made or
services actually performed in the Ordinary Course of Business. The Accounts
Receivable reflected as of the Closing Date shall not represent a material
adverse change in the composition of such Accounts Receivable in terms of aging.
Subject to the reserves set forth in the accounting records of Seller which
reserve shall not constitute a greater percentage of Accounts Receivable on the
Closing Date than the reserve on the Balance Sheet constituted of the Accounts
Receivable reflected thereon, each of the Accounts Receivable either has been or
shall be collected in full, without any set-off, within ninety days after the
day on which it first becomes due and payable. There is no contest, claim, or
right of set-off, other than returns in the Ordinary Course of Business, under
any Contract with any obligor of an Account Receivable relating to the amount or
validity of such Accounts Receivable. Schedule 4.7 of the Disclosure Memorandum
contains a complete and accurate list of all Accounts Receivable as of the date
of the Balance Sheet, which list sets forth the aging of such Accounts
Receivable.

 

4.8 Inventory. All inventory of Seller included in the Assets, whether or not
reflected in the Balance Sheet, consists of a quality and quantity usable and
salable in the Ordinary Course of Business, except for obsolete items and items
of below-standard quality, all of which have been written off or written down to
net realizable value in the Balance Sheet or on the accounting records of Seller
as of the Closing Date, as the case may be or excluded from such Balance Sheet
or accounting records. Any such write-offs or write-downs or exclusions since
the date of the Balance Sheet are or shall be consistent with previous periods.
All inventories not written off have been priced at the lower of cost or market
in accordance with GAAP. The quantities of each item of inventory (whether raw
materials, work-in-process, or finished goods) are not excessive, but are
reasonable in the present circumstances of Seller.

 

4.9 No Undisclosed Liabilities. Seller has no liabilities or obligations of any
nature relating to the Assets (whether known or unknown and whether absolute,
accrued, contingent, or otherwise) except for liabilities or obligations
reflected or reserved against in the Balance Sheet and current liabilities
incurred in the Ordinary Course of Business since the date thereof (none of
which involve any tort claim, breach of contract, or violation of any Legal
Requirement).

 



  14
 

   

 

 4.10 Taxes.

 

(a) Seller is in the process of filing all Tax Returns that are or were required
to be filed by it pursuant to applicable Legal Requirements. Seller shall grant
access to the Company’s tax accountant, who shall make available to Purchaser
copies of, and Schedule 4.10 of the Disclosure Memorandum contains a complete
and accurate list of, all such Tax Returns relating to income or franchise taxes
filed since Fiscal Year 2013. Seller will certify that Seller has paid, or made
provision for the payment of, all Taxes that have or may have become due
pursuant to those Tax Returns or otherwise, or pursuant to any assessment
received by Seller, except such Taxes, if any, as are listed in Schedule 4.10 of
the Disclosure Memorandum and are being contested in good faith and as to which
adequate reserves (determined in accordance with GAAP) have been provided in the
Balance Sheet.

 

(b) Schedule 4.10 of the Disclosure Memorandum contains a complete and accurate
list of all audits of Tax Returns, including a reasonably detailed description
of the nature and outcome of each audit. All deficiencies proposed as a result
of such audits have been paid, reserved against, settled, or, as described in
Schedule 4.10 of the Disclosure Memorandum, are being contested in good faith by
appropriate proceedings. Schedule 4.10 of the Disclosure Memorandum describes
all adjustments to such Tax Returns filed by Seller or any group of corporations
for all taxable years since 2013, and the resulting deficiencies proposed by the
respective taxing authorities. Except as described in Schedule 4.10 of the
Disclosure Memorandum, Seller has not given or been requested to give waivers or
extensions (or is or would be subject to a waiver or extension given by any
other Person) of any statute of limitations relating to the payment of Taxes of
Seller or for which Seller may be liable.

 

(c) The charges, accruals, and reserves with respect to Taxes on the respective
books of Seller are adequate (determined in accordance with GAAP) and are at
least equal to Seller’s liability for Taxes. There exists no proposed tax
assessment against Seller except as disclosed in the Balance Sheet. No consent
to the application of Section 341(f)(2) of the IRC has been filed with respect
to any property or assets held, acquired, or to be acquired by Seller. All Taxes
that Seller is or was required by Legal Requirements to withhold or collect have
been duly withheld or collected and, to the extent required, have been paid to
the proper Governmental Body or other Person.

 

(d) All Tax Returns filed by (or that include on a consolidated basis) Seller
are true, correct, and complete. There is no tax sharing agreement that shall
require any payment by Seller after the date of this Agreement.

 

4.11 No Material Adverse Change. Since the date of the Balance Sheet, there has
not been any material adverse change in the business, operations, properties,
prospects, assets (including, but not limited to, Intellectual Property Assets),
or condition of Seller, and to the Knowledge of Seller no event has occurred or
circumstance exist that may result in such a material adverse change.

 

4.12 Employee Benefits.

 

(a) Except as set forth in Schedule 4.12 of the Disclosure Memorandum, Seller is
not obligated to provide, directly or indirectly, any benefits for employees,
including pension, bonus, medical, insurance, profit sharing or any other
employee benefits, under any practice, commitment, arrangement, agreement, or
Legal Requirement. Except as set forth in Schedule 4.12 of the Disclosure
Memorandum, Seller does not sponsor, maintain, or contribute to, and has never
sponsored, maintained, or contributed to, any employee pension benefit plan,
within the meaning of Section 3(2) of ERISA. Seller is not required to
contribute, and has never been required to contribute, to any multi-employer
plan within the meaning of Section 3(37)(A) of ERISA.

 



  15
 

   

 

(b) Except as described in Schedule 4.12 of the Disclosure Memorandum, Seller
does not sponsor or contribute to any employee welfare benefit plan within the
meaning of Section 3(1) of ERISA. Schedule 4.12 of the Disclosure Memorandum
lists each employee welfare benefit plan maintained by Seller or to which Seller
contributes or is required to contribute (the “ERISA Plans”). Each of the ERISA
Plans has been operated and administered in all material respects in accordance
with applicable Legal Requirements, including but not limited to, ERISA and the
IRC. Neither Seller nor any of the directors, officers, employees, or agents of
Seller, nor to the Knowledge of Seller, any “party in interest” or “disqualified
person” as such terms are defined in Section 3(14) of ERISA and Section 4975 of
the IRC, has been engaged in or been a party to any “prohibited transaction”
with respect to the Plans as such term is defined in Section 406 of ERISA or
Section 4975 of the IRC. Any ERISA Plan that is a group health plan within the
meaning of Section 607(1) of ERISA and Section 4980B of the IRC is in compliance
with the continuation coverage requirements of Section 601 of ERISA and Section
4980B of the IRC. There are no pending or, to the Knowledge of Seller,
Threatened claims by or on behalf of any of the ERISA Plans, by any employee or
beneficiary covered under such ERISA Plan or by any Governmental Body or
otherwise involving any such ERISA Plan or any of its fiduciaries (other than
for routine claims for benefits). Seller has not entered into any pay
arrangements, plans, or programs, which are ERISA Plans. True copies of all
ERISA Plans together with related trusts, insurance contracts, summary plan
descriptions, annual reports and Form 5500 filings for the past three years,
have been or shall be delivered to Purchaser.

 

(c) No ERISA or non-ERISA Plan provides benefits, including without limitation,
death, health, or medical benefits (whether or not insured), with respect to
current or former employees of Seller beyond their retirement or other
termination of service other than (i) coverage mandated by applicable Legal
Requirements, (ii) deferred compensation benefits accrued as liabilities on the
books of Seller, or (iii) benefits the full cost of which is borne by the
current or former employee or his beneficiary.

 

(d) The consummation of the Contemplated Transactions shall not (i) entitle any
current or former employee or officer of Seller to severance pay, unemployment
compensation or any other payment, or (ii) accelerate the time of payment or
vesting, or increase the amount of compensation or benefits due any such
employee or officer.

 

 4.13 Compliance with Legal Requirements; Governmental Authorizations.

 

(a) Except as set forth in Schedule 4.13 of the Disclosure Memorandum:

 

(i) Seller is, and at all times since December 30, 2010, has been, in full
compliance with each Legal Requirement that is or was applicable to it or to the
conduct or operation of its business or the ownership or use of any of its
assets;

 

(ii) no event has occurred or circumstance exists that (with or without notice
or lapse of time) (A) may constitute or result in a violation by Seller of, or a
failure on the part of Seller to comply with, any Legal Requirement, or (B) may
give rise to any obligation on the part of Seller to undertake, or to bear all
or any portion of the cost of, any remedial action of any nature; and

 



  16
 

   

 

(iii) Seller has not received, at any time since December 30, 2010, any notice
or other communication (whether oral or written) from any Governmental Body or
any other Person regard-ing (A) any actual, alleged, possible, or potential
violation of, or failure to comply with, any Legal Requirement, or (B) any
actual, alleged, possible, or potential obligation on the part of it to
undertake, or to bear all or any portion of the cost of, any remedial action of
any nature.

 

(b) Schedule 4.13 of the Disclosure Memorandum contains a complete and accurate
list of each material Governmental Authorization that is held by Seller or that
otherwise relates to the business of, or to any of the material assets owned or
used by, Seller. Each Governmental Authorization listed or required to be listed
in Schedule 4.13 of the Disclosure Memorandum is valid and in full force and
effect. The Governmental Authorizations listed in Schedule 4.13 of the
Disclosure Memorandum collectively constitute all of the material Governmental
Authorizations necessary to permit Seller to lawfully conduct and operate its
business in the manner it currently conducts and operates such business and to
permit it to own and use its assets in the manner in which it currently owns and
uses such assets.

 

 4.14 Legal Proceedings; Orders.

 

(a) Except as set forth in Schedule 4.14 of the Disclosure Memorandum, there is
no pending Proceeding:

 

(i) that has been commenced by or against Seller or that otherwise relates to or
may affect the business of, or any of the assets owned or used by, Seller; or

 

(ii) that challenges, or that may have the effect of preventing, delaying,
making illegal, or otherwise interfering with, any of the Contemplated
Transactions.

 

To the Knowledge of Seller, (1) no such Proceeding has been Threatened, and (2)
no event has occurred or circumstance exists that may give rise to or serve as a
basis for the commencement of any such Proceeding.

 

(b) Except as set forth in Schedule 4.14 of the Disclosure Memorandum, there is
no Order to which Seller, or any of the assets owned or used by Seller, are
subject.

 

4.15 Absence of Certain Changes and Events. Except as set forth in Schedule 4.15
of the Disclosure Memorandum or as expressly contemplated by this Agreement,
since the date of the Balance Sheet, with respect to VitaCBD Brand or the
Assets, Seller has conducted its business only in the Ordinary Course of
Business and there has not been any:

 

(a) increase of any salaries or other compensation to any officer or (except in
the Ordinary Course of Business) employee or entry into any employment,
severance, or similar Contract with any director, officer, or employee;

 



  17
 

   

 

(b) adoption of, or increase in the payments to or benefits under, any profit
sharing, bonus, deferred compensation, savings, insurance, pension, retirement,
or other employee benefit plan for or with any of its employees;

 

(c) damage to or destruction or loss of any of its assets, whether or not
covered by insurance, materially and adversely affecting its properties, assets,
business, financial condition, or prospects, taken as a whole;

 

(d) entry into, termination of, or receipt of notice of termination of (i) any
license, distributorship, dealer, sales representative, joint venture, credit,
or similar agreement, or (ii) any Contract or transac-tion involving a total
remaining commitment by or to it of at least $5,000;

 

(e) sale (other than sales of inventory in the Ordinary Course of Business),
lease, or other disposition of any of its assets or mortgage, pledge, or
imposition of any lien or other encumbrance on any of its material assets,
including the sale, lease, or other disposition of any of the Intellectual
Property Assets;

 

(f) cancellation or waiver of any claims or rights with a value to it in excess
of $5,000;

 

(g) material change in the accounting methods used by it; or

 

(h) agreement, whether oral or written, by it to do any of the foregoing.

 

 4.16 Contracts; No Defaults.

 

(a) Schedule 4.16(a) of the Disclosure Memorandum contains a complete and
accurate list of those items concerning the VitaCBD Brand:

 

(i) each Applicable Contract that involves performance of services or delivery
of goods or materials by or to Seller of an amount or value in excess of $1,000
or that otherwise involves expenditures or receipts of Seller in excess of
$1,000;

 

(ii) each lease, rental, or occupancy agreement, license, installment, and
conditional sale agreement, and other Applicable Contract affecting the
ownership of, leasing of, title to, use of, or any leasehold or other interest
in, any real or personal property (except personal property leases and
installment and conditional sales agreements having a value per item or
aggregate payments of less than $1,000 and with terms of less than one year);

 

(iii) each licensing agreement or other Applicable Contract with respect to
patents, trademarks, copyrights, or other intellectual property, including
agreements with current or former employees, consultants, or contractors
regarding the appropriation or the non-disclosure of any Intellectual Property
Assets;

 

(iv) each collective bargaining agreement and other Applica-ble Contract to or
with any labor union or other employee repre-sentative of a group of employees;

 

(v) each joint venture, partnership, and other Applicable Contract (however
named) involving a sharing of profits, losses, costs, or liabilities by Seller
with any other Person;

 

(vi) each Applicable Contract containing covenants that in any way purport to
restrict the business activity of Seller or any affiliate of Seller or limit the
freedom of Seller or any Affiliate of Seller to engage in any line of business
or to compete with any Person;

 



  18
 

   

 

(vii) each Applicable Contract providing for payments to or by any Person based
on sales, purchases, or profits, other than direct payments for goods or
services;

 

(viii) each written warranty, guaranty, and or other similar undertaking with
respect to contractual performance extended by Seller other than in the Ordinary
Course of Busi-ness; and

 

(ix) each amendment, supplement, and modification (whether oral or written) in
respect of any of the foregoing.

 

Schedule 4.16(a) of the Disclosure Memorandum sets forth reasonably complete
details concerning such Contracts, including the parties to the Contracts and
the amount of the remaining commitment of Seller under the Contracts.

 

(b) Except as set forth in Schedule 4.16(b) of the Disclosure Memorandum, to the
Knowledge of Seller, no officer, director, agent, employee, consultant, or
contractor of Seller is bound by any Contract that purports to limit the ability
of such officer, director, agent, employee, consultant, or contractor to (A)
engage in or continue any conduct, activity, or practice relating to the
business of Seller, or (B) assign to Seller or to any other Person any rights to
any invention, improvement, or discovery.

 

(c) Each Contract identified or required to be identified in Schedule 4.16(a) of
the Disclosure Memorandum (“Material Contracts”) is in full force and effect and
is valid and enforceable in accordance with its terms.

 

(d) Except as set forth in Schedule 4.16(d) of the Disclosure Memorandum:

 

(i) Seller is in full compliance with all applicable terms and requirements of
each Material Contract under which it has or had any obligation or liability or
by which it or any of the Assets are or were bound;

 

(ii) each other Person that has or had any obligation or liabil-ity under any
Material Contract under which Seller has or had any rights is, and at all times
since December 30, 2010 has been, in full compliance with all applicable terms
and requirements of such Material Contract;

 

(iii) no event has occurred or circumstance exists that (with or without notice
or lapse of time) may contravene, conflict with, or result in a violation or
breach of, or give Seller or other Person the right to declare a default or
exercise any remedy under, or to accelerate the maturity or performance of, or
to cancel, terminate, or modify, any Material Contract; and

 



  19
 

   

 

(e) Material Contracts relating to the sale, design, manufacture, or provision
of products or services by Seller have been entered into in the Ordinary Course
of Business and have been entered into without the commission of any act alone
or in concert with any other Person, or any consideration having been paid or
promised, that is or would be in violation of any Legal Requirement. None of
such Material Contracts is likely to result in a material loss to Seller upon
completion of performance.

 

4.17 Insurance. Seller maintains no insurance policies. Purchaser shall, in its
sole discretion, acquire insurance, which provide commercially reasonable
coverage to insure its assets (including the Assets), properties, and business
against such risks and in such amounts as are prudent and customary, and all
such policies are in full force and effect.

 

4.18 Environmental Matters. Except as set forth in Schedule 4.18 of the
Disclosure Memorandum:

 

(a) Seller is, and at all times has been, in full compliance with all applicable
Environmental Laws and has not received notice from any person, including any
Governmental Body, of any actual or potential violation of any Environ-mental
Law with respect to any of the Facilities or any other properties or assets in
which Seller has an interest.

 

(b) There are no pending or, to the Knowledge of Seller, Threatened claims,
Encumbrances, or other restrictions of any nature, resulting from any
Environmental, Health, and Safety Liabilities or arising under or pursuant to
any Environ-mental Law, with respect to or affecting any of the Facilities or
any other properties and assets in which Seller has or had an interest.

 

(c) There are no Hazardous Materials present on, at or beneath any of the
Facilities. Neither Seller nor, to the Knowledge of Seller, any other Person,
has permitted or conducted, or is aware of, any Hazardous Activity conducted
with respect to the Facilities or any other properties or assets in which Seller
has or had an interest except in full compliance with all applicable
Environmental Laws.

 

(d) There has been no release (as such term is defined under CERCLA) or, to the
Knowledge of Seller, Threat of release, of any Hazardous Materials at or from
the Facilities or at or from any other properties and assets in which Seller has
or had an interest, whether by Seller or any other Person.

 

(e) Seller has delivered to Purchaser true and complete copies and results of
any reports, studies, analyses, tests, or monitoring possessed or initiated by
Seller pertaining to Hazardous Materials or Hazardous Activities in, on, or
under the Facili-ties, or concerning compliance by Seller or any other Person
for whose conduct Seller is or may be held responsi-ble, with Environmental
Laws.

 



  20
 

   

 

4.19 Labor Relations; Compliance. Since December 30, 2010, Seller has not been
and is not a party to any collective bargaining or other labor Contract except
as set forth in Schedule 4.19 to the Disclosure Memorandum. Since December 30,
2010, there has not been, there is not presently pending or existing, and to
Knowledge of Seller there is not Threatened, (a) any strike, slowdown,
picketing, work stoppage, or employee grievance process (b) except as set forth
on Schedule 4.19 to the Disclosure Memorandum any Proceeding against or
affecting Seller relating to the alleged violation of any Legal Requirement
pertaining to labor relations or employment matters, including any charge or
complaint filed by an employee or union with the National Labor Relations Board,
the Equal Employment Opportunity Commission, or any comparable Governmental
Body, organizational activity, or other labor or employment dispute against or
affecting Seller or its premises, or (c) any application for certification of a
collective bargaining agent. To the Knowledge of Seller no event has occurred or
circumstance exists that could provide the basis for any work stoppage or other
labor dispute. There is no lockout of any employees by Seller, and Seller
contemplates no such action. Seller has complied in all respects with all Legal
Requirements relating to employment, equal employment opportunity,
nondiscrimination, immigration, wages, hours, benefits, collective bargaining,
the payment of social security and similar taxes, occupational safety and
health, and plant closing. Seller is not liable for the payment of any
compensation, damages, taxes, fines, penalties, or other amounts, however
designated, for failure to comply with any of the foregoing Legal Requirements.

 

 4.20 Intellectual Property.

 

(a) As used in this Agreement, “Intellectual Property Assets” means:

 

(i) all United States and foreign inventions and discoveries, whether or not
patentable or reduced to practice, and all United States and foreign patents,
registration and applications for the foregoing, including provisional
applications, continuations, continuations-in-part, divisions, invention
disclosure statements, statutory invention registrations, reissues, renewals and
extensions and improvements thereto (“Patent Rights”);

 

(ii) all United States, state and foreign trademarks, service marks, logos,
brand names, certification marks, collective marks, Internet domain names, trade
dress and trade names (including all assumed or fictitious names under which the
Seller is conducting its business or has within the previous five years
conducted its business), whether registered or unregistered, and pending
applications to register the foregoing and intent-to-use applications
(“Trademarks”);

 

(iii) all United States and foreign published and unpublished works of
authorship, whether copyrightable or not, whether registered or unregistered and
pending applications to register the same together with all renewals,
extensions, restorations and reversions thereof (“Copyrights”);

 

(iv) all confidential and proprietary information and ideas, trade secrets,
know-how, concepts, methods, processes, formulae, reports, data, processes,
schematics, drawings, prototypes, models, designs, customer lists, supplier
lists, mailing lists, business plans, or other proprietary information (“Trade
Secrets”); and

 

(v) rights of publicity, privacy and other intellectual property or proprietary
rights.

 



  21
 

   

 

(b) Schedule 4.20(b) of the Disclosure Memorandum contains a list and
description (showing in each case any product, device, process, service,
business or application covered thereby, the registered or other owner,
expiration date and number), if any, of the (i) Patent Rights, (ii) Trademarks,
(iii) Copyrights, and (iv) Trade Secrets owned by, licensed to, or used by the
Seller which are part of the Assets.

 

(c) Schedule 4.20(d) of the Disclosure Memorandum contains a list and
description of all agreements, commitments, contracts, understandings, licenses,
sublicenses, assignments and indemnities which relate or pertain to any
Intellectual Property Assets required to be identified in Sections 4.20(b) and
4.20(c) or to disclosure or use of ideas or information of the Seller or third
Persons to which the Seller is a party, showing in each case the parties thereto
and the material terms thereof.

 

(e) Except as disclosed on Schedule 4.20(e) of the Disclosure Memorandum, the
Seller either: (i) owns the entire right, title and interest in and to the
Intellectual Property Assets, free and clear of any Encumbrance; or (ii) has the
perpetual, royalty-free right to use the same.

 

(f) Except as disclosed on Schedule 4.20(f) of the Disclosure Memorandum: (i)
the Seller is not in Breach of any provision of any agreement, commitment,
contract, understanding, license, sublicense, assignment or indemnity which
relates to any of the Intellectual Property Assets, and the Seller has not taken
any action which would impair or otherwise adversely effect its rights in any of
the Intellectual Property Assets which are part of the Assets; (ii) the Seller
has all right, power and authority with respect to the Intellectual Property
Assets and materials required to be identified in Section 4.20(d); and (iii) the
transactions contemplated by this Agreement shall have no adverse effect on the
validity or enforceability of any of the Intellectual Property Assets or
materials required to be identified in Section 4.20(d), and Purchaser’s right,
title and interest thereto immediately after the Closing Date shall be identical
to that of the Seller immediately prior to the Closing Date.

 

(g) Except as disclosed on Schedule 4.20(g) of the Disclosure Memorandum: (i)
all registrations for Intellectual Property Assets required to be identified as
being owned by the Seller are valid and in force, and all applications to
register any unregistered Intellectual Property Assets are pending and in good
standing, all without challenge of any kind; (ii) the Intellectual Property
Assets owned by the Seller are valid and enforceable; and (iii) the Seller has
the sole and exclusive right to bring actions for infringement,
misappropriation, violation, dilution or unauthorized use of the Intellectual
Property Assets owned by the Seller, as the case may be, and there is no basis
for any such action. Correct and complete copies of: (x) registrations for all
registered copyrights, trademarks, trade names, service marks and patents
identified as being owned by the Seller; (y) all pending applications to
register unregistered Intellectual Property Assets (together with any subsequent
correspondence or filings relating to the foregoing); and (z) all items
identified in Section 4.20(d), have heretofore been delivered by the Seller to
Purchaser.

 



  22
 

   

 

(h) Except as disclosed in Schedule 4.20(h) of the Disclosure Memorandum: (i) no
infringement, misappropriation, violation or dilution of any Intellectual
Property Assets or other property right of any other Person has occurred or
results in any way from the operations of the Seller’s business; (ii) no claim
of any infringement, misappropriation, violation or dilution of any Intellectual
Property Assets or other property right of any other Person has been made or
asserted in respect of the operations of the business of the Seller; and (iii)
the Seller has not had notice of, or knowledge of any basis for, a claim against
the Seller that its operations, activities, products, software, equipment,
machinery or processes infringe, misappropriate, violate or dilute any
Intellectual Property Assets or other property right of any other Person.

 

(i) Except as disclosed on Schedule 4.20(j) of the Disclosure Memorandum, all
employees, agents, consultants, or contractors who have contributed to or
participated in the creation or development of any copyrightable, patentable or
trade secret material included in the Assets either: (i) is a party to an
enforceable so-called “work-for-hire” agreement under which Seller is deemed to
be the original owner/author of all rights to Intellectual Property Assets
therein; or (ii) has executed an enforceable assignment or agreement to assign
in favor of Seller (or such predecessor in interest, as applicable) of all
right, title and interest in and to such material.

 

(j) Seller has terminated any and all rights in third parties to the
Intellectual Property Assets being acquired by Purchaser, including any
Contracts granting any rights of distribution thereof.

 

4.21 Certain Payments. None of Seller, any director, officer, agent, or employee
of Seller, or to the Knowledge of Seller, any other Person associated with or
acting for or on behalf of Seller, has directly or indirectly (a) made any
contribution, gift, bribe, rebate, payoff, influence payment, kickback, or other
payment to any Person, private or public, regardless of form, whether in money,
property, or services (i) to obtain favorable treatment in securing business,
(ii) to pay for favorable treatment for business secured, (iii) to obtain
special concessions or for special con-cessions already obtained, for or in
respect of Seller, or (iv) in violation of any Legal Requirement, or (b)
established or maintained any fund or asset that has not been recorded in the
books and records of Seller.

 

4.22 Relationships with Related Persons. Except as set forth on Schedule 4.22 of
the Disclosure Memorandum, no Related Person of Seller has any interest in any
property (whether real, personal, or mixed and whether tangible or intangible)
included in the Assets. No Related Person of Seller owns (of record or as a
beneficial owner) an equity interest, or any other financial or profit interest
in, a Person that has (i) had business dealings or a material financial interest
in any transaction with Seller, or (ii) engaged in competition with Seller with
respect to any line of the products or services of Seller (a
“CompetingBusiness”) in any market presently served by Seller except for less
than one percent of the outstanding capital stock of any Compet-ing Business
that is publicly traded on any recognized exchange or in the over-the-counter
market. Except as set forth in Schedule 4.22 of the Disclosure Memorandum, no
Related Person of Seller is a party to any Contract with, or has any claim or
right against, Seller.

 

4.23 Brokers Or Finders. Seller has incurred a 10% finder’s fee with Al Santos
in connection with the Contemplated Transactions. The fee shall be paid in cash
($15,000) and in MCIG Common Stock ($40,000).

 



  23
 

   

 

 4.24 Disclosure.

 

(a) No representation or warranty of Seller in this Agreement and no statement
in the Disclosure Memorandum omits to state a material fact necessary to make
the statements herein or therein, in light of the circumstances in which they
were made, not misleading.

 

(b) No notice given pursuant to Section 6.5 shall contain any untrue statement
or omit to state a material fact necessary to make the statements therein or in
this Agreement, in light of the circumstances in which they were made, not
misleading.

 

(c) Seller has no Knowledge of any event or fact that has specific application
to Seller (other than general economic or industry conditions) and that
materially adversely affects the assets, business, prospects, financial
condition, or results of operations of Seller that has not been set forth in
this Agreement or the Disclosure Memorandum.

 

 4.25 Investment; Exemption from Registration of Securities.

 

(a) Knowledge of Investment and its Risks. Seller has knowledge and experience
in financial and business matters as to be capable of evaluating the merits and
risks of Seller’s investment in the Stock. Seller understands that an investment
in Purchaser represents a high degree of risk and there is no assurance that
Purchaser’s business or operations will be successful. Seller has considered
carefully the risks attendant to an investment in Purchaser, and that, as a
consequence of such risks, Seller could lose Seller’s entire investment in
Purchaser.

 

(b) Investment Intent. Seller hereby represents and warrants that (i) it is
acquiring the Stock for investment for Seller’s own account, and not as a
nominee or agent and not with a view to the resale or distribution of all or any
part of the Stock, and Seller has no present intention of selling, granting any
participation in or otherwise distributing any of the Stock within the meaning
of the Securities Act and (ii) Seller does not have any contracts,
understandings, agreements or arrangements with any person and/or entity to
sell, transfer or grant participations to such person and/or entity, with
respect to any of the Stock.

 

(c) Accredited Investor. Seller is an “Accredited Investor” as that term is
defined by Rule 501 of Regulation D promulgated under the Securities Act.

 

(d) Disclosure. Seller has reviewed information provided by Purchaser in
connection with the decision to purchase the Stock, including Purchaser’s
publicly-available filings with the SEC. Purchaser has provided Seller with all
the information that Seller has requested in connection with the decision to
purchase the Stock. Seller further represents that Seller has had an opportunity
to ask questions and receive answers from Purchaser regarding the business,
properties, prospects and financial condition of Purchaser. All such questions
have been answered to the full satisfaction of Seller.

 



  24
 

   

 

(e) No Registration. Seller understands that it must bear the economic risk of
its investment in Purchaser for an indefinite period of time. Seller further
understands that (i) neither the offering nor the sale of the Stock has been
registered under the Securities Act or any applicable State Acts or securities
laws of other applicable jurisdictions in reliance upon exemptions from the
registration requirements of such laws, (ii) the Stock must be held by Seller
indefinitely unless the sale or transfer thereof is subsequently registered
under the Securities Act and any applicable State Acts, or an exemption from
such registration requirements is available, (iii) Purchaser is not hereby under
an obligation to register any of the Stock on Seller’s behalf or to assist
Seller in complying with any exemption from registration, and (iv) Purchaser
will rely upon the representations and warranties made by Seller in this
Agreement in order to establish such exemptions from the registration
requirements of the Securities Act and any applicable State Acts or securities
laws of other applicable jurisdictions.

 

(f) Transfer Restrictions. Seller will not transfer any of the Stock unless such
transfer is exempt from registration under the Securities Act and such State
Acts and securities laws of other applicable jurisdictions, and, if requested by
Purchaser, Seller has furnished an opinion of counsel in compliance with the
Securities Act that such transfer is so exempt. Seller understands and agrees
that (i) the certificates evidencing the Stock will bear appropriate legends
indicating such transfer restrictions placed upon the Stock, (ii) Purchaser
shall have no obligation to honor transfers of any of the Stock in violation of
such transfer restrictions, and (iii) Purchaser shall be entitled to instruct
any transfer agent or agents for the securities of Purchaser to refuse to honor
such transfers not in compliance with the Securities Act.

 

ARTICLE 5. REPRESENTATIONS AND WARRANTIES OF PURCHASER.

 

Purchaser represents and warrants to Seller as follows:

 

5.1 Organization and Good Standing. Purchaser is a corporation duly organized,
validly existing, and in good standing under the laws of the State of Nevada.
Purchaser has full corporate power and authority to conduct its business as it
is now being conducted and to own or use the properties and assets that it
purports to own or use.

 

 5.2 Authority; No Conflict.

 

(a) This Agreement constitutes the legal, valid, and binding obligation of
Purchaser, enforceable against Purchaser in accordance with its terms, subject
to general equity principles and bankruptcy, insolvency, reorganization, and
similar laws affecting the rights of creditors generally. Upon the execution and
delivery by Purchaser of the Bill of Sale, the Security and Pledge Agreement,
and the Escrow Agreement, each of such agreements shall constitute the legal,
valid, and binding obligation of Purchaser, enforceable against Purchaser in
accordance with its terms subject to general equity principles and bankruptcy,
insolvency, reorganization, and similar laws affecting the rights of creditors
generally. Purchaser has the absolute and unrestricted right, power, and
authority to execute and deliver this Agreement, the Bill of Sale, Security and
Pledge Agreement, and Escrow Agreement and to perform its obligations under this
Agreement.

 

(b) Neither the execution and delivery of this Agreement by Purchaser nor the
consummation or per-formance by Purchaser of any of the Contemplated
Transactions shall give any Person the right to prevent, delay, or otherwise
interfere with any of the Contemplated Transactions pursuant to:

 

(i) any provision the Organizational Documents of Purchaser;

 



  25
 

   

 

(ii) any resolution adopted by the board of directors or the shareholders of
Purchaser;

 

(iii) any Legal Requirement or Order to which Purchaser may be subject; or

 

(iv) any Contract to which Purchaser is a party or by which Purchaser may be
bound.

 

Purchaser is not and shall not be required to obtain any Consent from any Person
in connection with the execu-tion and delivery of this Agreement or the
consummation or performance of any of the Contemplated Transactions.

 

5.3 Purchaser Common Stock. The Stock to be issued in connection with the
payment of the Purchase Price, when issued and delivered in accordance with this
Agreement, shall be duly authorized, validly issued, fully paid, and
non-assessable. Not later than one day after the Closing Date, Purchaser shall
have caused 200,000 shares of the Stock to be registered in the name of Seller.
Purchaser shall cause such additional shares of the Stock as may be required to
be issued pursuant to Section 2.4 to be issued, represented by a certificate and
registered in the name of Seller 90 days after the Closing Date.

 

5.4 Certain Proceedings. There is no pending Proceeding that has been commenced
against Purchaser that challenges, or may have the effect of preventing,
delaying, making illegal, or otherwise interfering with, any of the Contemplated
Transactions. To Purchaser’s Knowledge, no such Proceeding has been threatened.

 

ARTICLE 6. COVENANTS OF SELLER.

 

6.1 Access and Investigation. Between the date of this Agreement and the Closing
Date, Seller shall (a) afford Purchaser and its Representatives and prospective
lenders and their Representatives (collectively, “Purchaser’s Advisors”) full
and free access to Seller’s personnel, properties, contracts, books and records,
and other documents and data, (b) furnish Purchaser and Purchaser’s Advisors
with copies of all such contracts, books and records, and other existing
documents and data as Purchaser may reasonably request, and (c) furnish
Purchaser and Purchaser’s Advisors with such additional financial, operating,
and other data and information as Purchaser may reasonably request.

 

6.2 Operation of the Business of Seller. Between the date of this Agreement and
the Closing Date, Seller shall:

 

(a) conduct the business of Seller regarding the Assets, and the business of
VitaCBD Brand, only in the Ordinary Course of Business;

 

(b) use its Best Efforts to preserve intact the current business organization of
Seller and VitaCBD Brand, keep available the services of the current officers,
employees, and agents of Seller and VitaCBD Brand, and maintain the relations
and good shall with suppliers, customers, landlords, creditors, employees,
agents, and others having business relationships with Seller and VitaCBD Brand;

 



  26
 

   

 

(c) confer with Purchaser concerning operational or other matters of a material
nature; and

 

(d) otherwise report periodically to Purchaser concerning the status of the
business, operations, and finances of Seller.

 

6.3 Negative Covenant. Except as otherwise expressly permitted by this
Agreement, between the date of this Agreement and the Closing Date, Seller shall
not, without the prior consent of Purchaser, take any affirmative action, or
fail to take any reasonable action within its control, as a result of which any
of the changes or events listed in Section 4.15 is likely to occur.

 

6.4 Required Approvals. As promptly as practicable after the date of this
Agreement, Seller shall make all filings required by Legal Requirements to be
made by it in order to con-summate the Contemplated Transactions. Between the
date of this Agreement and the Closing Date, Seller shall (a) cooper-ate with
Purchaser with respect to all filings that Purchaser elects to make or is
required by Legal Requirements to make in connection with the Contemplated
Transactions, and (b) cooperate with Purchaser in obtain-ing all consents
identified in Schedule 4.2 of the Disclosure Memorandum.

 

6.5 Notification; Supplement to Disclosure Memorandum. Between the date of this
Agreement and the Closing Date, Seller shall promptly notify Purchaser in
writing if it becomes aware of any fact or condition that causes or constitutes
a Breach of any of the representations and warranties of Seller as of the date
of this Agreement, or if Seller becomes aware of the occurrence after the date
of this Agreement of any fact or condition that would (except as expressly
contemplated by this Agreement) cause or constitute a Breach of any such
repre-sentation or warranty had such representation or warranty been made as of
the time of occurrence or discovery of such fact or condition. Should any such
fact or condition require any change in the Disclosure Memorandum if the
Disclosure Memorandum were dated the date of the occurrence or discovery of any
such fact or condition, Seller shall promptly deliver to Purchaser a supplement
to the Disclosure Memorandum specifying such change. During the same period,
Seller shall promptly notify Purchaser of the occurrence of any Breach of any
covenant of Seller in this Article 6 or of the occurrence of any event that may
make the satisfaction of the conditions in Article 8 impossible or unlikely.

 

6.6 No Negotiation. Until such time, if any, as this Agreement is terminated
pursuant to Article 10, Seller shall not, and shall cause its Representatives
not to, directly or indirectly solicit, initiate, or encourage any inquiries or
proposals from, discuss, negotiate, or agree with, provide any non-public
information to, or consider the merits of any inquiries or proposals from, any
Person (other than Purchaser) relating to any transaction involving the sale of
the business or assets (other than in the Ordinary Course of Business) of
Seller, or any of the capital stock of Seller, or any merger, consolidation,
business combination, or similar transaction involving Seller.

 

6.7 Best Efforts. Between the date of this Agreement and the Closing Date,
Seller shall use its Best Efforts to (a) cause the conditions in Articles 8 and
9 to be satisfied and (b) transfer any licenses, permits, orders or approvals
used or relied upon by Seller in the Ordinary Course of Business to Purchaser.

 



  27
 

   

 

 6.8 No Competition.

 

(a) For a period of two years after the Closing Date, Seller, or any Related
Person of Seller as of the Closing Date, shall not, in any business or industry
related to the CBD, except as exempted below (for the purpose of this Section
6.8, the “Business”):

 

(i) directly or indirectly, engage or invest in, own, manage, operate, finance,
control, or participate in the ownership, management, operation, financing, or
control of, be associated with, or in any manner connected with, or render
services or advice to, any company whose products or activities compete in whole
or in part with the products or activities of the Purchaser with respect to the
Business anywhere in the world. Seller agrees that this covenant is reasonable
with respect to its duration, geographical area, and scope; or

 

(ii) directly or indirectly, either for itself or any other Person, (i) induce
or attempt to induce any employee of Purchaser to leave the employ of the
Purchaser, (ii) in any way interfere with the relationship between Purchaser and
any employee of Purchaser, (iii) employ, or otherwise, any employee of
Purchaser, or (iv) induce or attempt to induce any customer, supplier, licensee,
or business relation of the Purchaser related to the Business to cease doing
business with the Purchaser, or in any way interfere with the relationship
between any customer, supplier, licensee, or business relation of the Purchaser
with respect to the Business.

 

(b) For a period of two years after the Closing Date, Purchaser, or any Related
Person of Seller as of the Closing Date, shall not, in any business or industry
related to the other businesses of Seller (construction and e-Cig):

 

(i) directly or indirectly, engage or invest in, own, manage, operate, finance,
control, or participate in the ownership, management, operation, financing, or
control of, be associated with, or in any manner connected with, or render
services or advice to, any company whose products or activities compete in whole
or in part with the products or activities of the Seller with respect to the
Business anywhere in the world. Seller agrees that this covenant is reasonable
with respect to its duration, geographical area, and scope; or

 

(ii) directly or indirectly, either for itself or any other Person, (i) induce
or attempt to induce any employee of Seller to leave the employ of the Seller,
(ii) in any way interfere with the relationship between Seller and any employee
of Seller, (iii) employ, or otherwise, any employee of Seller, or (iv) induce or
attempt to induce any customer, supplier, licensee, or business relation of the
Seller related to the Business to cease doing business with the Seller, or in
any way interfere with the relationship between any customer, supplier,
licensee, or business relation of the Seller with respect to its construction
and e-Cig Business.

 

(c) Exempted CBD Business: the following exemptions will not constitute a breach
of contract as part of the non-compete clause contained in Section 6.8:

 



  28
 

   

 

(i) The Purchaser acknowledges that the Seller has ownership in Omni Health,
Inc., who is currently in the development of an anti-aging cream that may
contain CBD. Any developments by Omni Health, Inc., are exempt from the
non-compete.

 

(ii) Cherry Hemp Oil (“CHO”) – is a bulk isolate supplier and vape pen brand.
CHO sales bulk isolate products to retailers and brands for use in their
products. As a condition to this agreement CHO will sell bulk isolate at its
cost to the Purchaser for use in their products.

 

(iii) The Seller acknowledges that the Purchaser has ownership in OGE
Management, LLC, who currently produces concentrates, vapor pens and other
cannabis products. Any developments by OGE Management LLC, are exempt from the
non-compete.

 

(iv) The Seller acknowledges that the Purchaser has an investment in Bailey
Venture Partners, LLC, who currently is an investor in a vape pen for the
cannabis industry. Any developments by Baily Venture Partner, LLC and their
portfolio companies are exempt from the non-compete.

 

(v) All vape pens and accessories related to current Seller.

 

(vi) All vape pens and accessories related to current Stony Hill Corp
investments or operating partners.

 

ARTICLE 7. COVENANTS OF PURCHASER.

 

7.1 Approvals of Governmental Bodies. As promptly as practicable after the date
of this Agreement, Purchaser shall, and shall cause each of its Related Persons
to, make all filings required by Legal Requirements to be made by them to
consummate the Con-templated Transactions. Between the date of this Agreement
and the Closing Date, Purchaser shall, and shall cause each Related Person to,
(i) cooperate with Seller with respect to all filings that they are required by
Legal Requirements to make in connection with the Contemplated Transactions, and
(ii) cooperate with Seller in obtaining all consents identified in Schedule 4.2
of the Disclosure Memorandum; provided that this Agreement shall not require
Purchaser to dispose of or make any change in any portion of its business or to
incur any other burden to obtain a Governmental Authorization.

 

7.2 Best Efforts. Except as set forth in the proviso to Section 7.1, between the
date of this Agreement and the Closing Date, Purchaser shall use its Best
Efforts to cause the conditions in Articles 8 and 9 to be satisfied.

 

ARTICLE 8. CONDITIONS PRECEDENT TO OBLIGATION OF PURCHASER TO CLOSE.

 

The obligations of Purchaser to consummate the Contemplated Transactions and to
take the other actions required to be taken by it at the Closing is subject to
the satisfac-tion, at or prior to the Closing, of each of the following
conditions (any of which may be waived by Purchaser in whole or in part):

 



  29
 

   

 

 8.1 Accuracy of Representations.

 

Each of the representations and warranties of Seller in this Agreement must have
been accurate in all mate-rial respects as of the date of this Agreement, and
must be accurate in all material respects as of the Closing Date as if made on
the Closing Date, without giving effect to any supplement to the Disclosure
Memorandum.

 

 8.2 Performance of Seller.

 

(a) All of the covenants and obligations that Seller is required to perform or
to comply with pursuant to this Agreement at or prior to the Closing must have
been duly performed and complied with in all material respects.

 

(b) Each document required to be delivered pursuant to Section 3.2(a) must have
been delivered.

 

8.3 Consents. Each of the Consents identified in Schedule 4.2 of the Disclosure
Memorandum must have been obtained and must be in full force and effect.

 

8.4 No Proceedings. Since the date of this Agreement, there must not have been
commenced or Threatened against Purchaser, or against any Person affiliated with
Purchaser, any Proceeding (a) involving any challenge to, or seeking damages or
other relief in connection with, any of the Contemplated Transactions, or (b)
that may have the effect of preventing, delaying, making illegal, or otherwise
interfering with any of the Contemplated Transactions.

 

8.5 No Claim Regarding Asset Ownership or Sale Proceeds. There must not have
been made or Threatened by any Person any claim that such Person (a) is the
holder or the beneficial owner of, or has the right to acquire or to obtain
beneficial ownership of, any of the Assets, or (b) is entitled to all or any
portion of the Purchase Price.

 

8.6 No Prohibition. Neither the consummation nor the performance of any of the
Contemplated Transactions shall, directly or indirectly (with or without notice
or lapse of time), materially contravene, or conflict with, or result in a
material violation of, or cause Purchaser or any Person affiliated with
Purchaser to suffer any material adverse consequence under any applicable Legal
Requirement or Order.

 

8.7 Due Diligence. The results of the investigations by Purchaser and its
Representatives of Seller and its business, assets, properties, liabilities,
affairs, results of operations, condition (financial or other), cash flows, and
prospects shall have been reasonably satisfactory to Purchaser.

 

8.8 Payment of Indebtedness. Seller shall have paid, or shall simultaneously pay
at the Closing, all liabilities of Seller that do not constitute Assumed
Liabilities, including, but not limited to the Excluded Liabilities.

 



  30
 

   

 

ARTICLE 9. CONDITIONS PRECEDENT TO SELLER’S OBLIGATION TO CLOSE.

 

The obligation of Seller to consummate the Contemplated Transactions and to take
the other actions required to be taken by them at the Closing is subject to the
satisfaction, at or prior to the Closing, of each of the following conditions
(any of which may be waived by Seller, in whole or in part):

 

9.1 Accuracy of Representations. All of Purchaser’s representations and
warranties in this Agreement, must have been accurate in all material respects
as of the date of this Agreement and must be accurate in all material respects
as of the Closing Date as if made on the Closing Date.

 

 9.2 Purchaser’s Performance.

 

(a) All of the covenants and obligations that Purchaser is required to perform
or to comply with pursuant to this Agreement at or prior to the Closing, must
have been performed and complied with in all material respects.

 

(b) Purchaser must have delivered each of the documents required to be delivered
by Purchaser pursuant to Article 3 and must have delivered the Stock required to
be delivered by Purchaser pursuant to Section 3.2(b)(i), or evidence of
authority and direction given to Purchaser’s stock transfer agent to issue the
Stock.

 

9.3 Consents. Each of the Consents identified in Schedule 4.2 of the Disclosure
Memorandum must have been obtained and must be in full force and effect.

 

9.4 No Injunction. There must not be in effect any Legal Requirement or any
injunction or other Order that (a) prohibits the Contemplated Transactions, and
(b) has been adopted or issued, or has otherwise become effective, since the
date of this Agreement.

 

ARTICLE 10. TERMINATION.

 

10.1 Termination Events. This Agreement may, by notice given prior to or at the
Closing, be terminated:

 

(a) by either Purchaser or Seller if a material Breach of any provision of this
Agreement has been committed by the other party and such Breach has not been
waived;

 

(b) (i) by Purchaser if any of the conditions in Article 8 has not been
satisfied as of the Closing Date or if satisfaction of such a condi-tion is or
becomes impossible (other than through the failure of Purchaser to comply with
its obligations under this Agreement) and Purchaser has not waived such
condition on or before the Closing Date; or (ii) by Seller, if any of the
conditions in Article 9 has not been satisfied as of the Closing Date or if
satisfaction of such a condition is or becomes impossible (other than through
the failure of Seller to comply with its obligations under this Agreement) and
Seller has not waived such condition on or before the Closing Date;

 



  31
 

   

 

(c) by mutual consent of the parties hereto; or

 

(d) by either party if the Closing has not occurred (other than through the
failure of any party seeking to terminate this Agreement to comply fully with
its obligations under this Agreement) on or before February 15, 2017, or such
later date as the parties may agree upon.

 

10.2 Effect of Termination. Each party’s right of termination under Section 10.1
is in addition to any other rights it may have under this Agreement or
otherwise, and the exercise of a right of termination shall not be an election
of reme-dies. If this Agreement is terminated pursuant to Section 10.1, all
fur-ther obligations of the parties under this Agreement shall terminate, except
that the obligations in Sections 12.1 and 12.3 shall survive; provided, however,
that if this Agreement is terminated by a party because of the Breach of the
Agreement by the other party or because one or more of the conditions to the
terminating party’s obligations under this Agreement is not satisfied as a
result of the other party’s failure to comply with its obligations under this
Agreement, the termi-nating party’s right to pursue all legal remedies shall
survive such termination unimpaired.

 

ARTICLE 11. INDEMNIFICATION; REMEDIES.

 

11.1 Survival; Right to Indemnification Not Affected By Knowledge. All
representations, warranties, covenants, and obligations in this Agreement, the
Disclosure Memorandum, any supplement to the Disclosure Memorandum, the
certificate delivered pursuant to Section 3.2(a)(ii), and any other certificate
or document delivered pursuant to this Agreement shall survive the Closing. The
right to indemnification, payment of Damages or other remedy based on such
representations, warranties, covenants, and obligations shall not be affected by
any investigation conducted with respect to, or any knowledge acquired (or
capable of being acquired) at any time, whether before or after the execution
and delivery of this Agreement or the Closing Date, with respect to the accuracy
or inaccuracy of or compliance with, any such repre-sentation, warranty,
covenant, or obligation. The waiver of any condi-tion based on the accuracy of
any representation or warranty, or on the performance of or compliance with any
covenant or obligation, shall not affect the right to indemnification, payment
of Damages, or other remedy based on such representations, warranties,
covenants, and obligations.

 

11.2 Indemnification and Payment of Damages By Seller. Seller shall indemnify
and hold harmless Purchaser, and its respective Representatives, shareholders,
controlling persons, affiliates, and successors (collectively, the “Indemnified
Persons”) for, and shall pay to the Indemnified Persons the amount of, any loss,
liability, claim, damage (including incidental and consequential damages),
expense (including costs of investiga-tion and defense and reasonable attorneys’
fees) or diminution of value, whether or not involving a third-party claim
(collectively, “Damages”), arising, directly or indirectly, from or in
connection with:

 

(a) any misrepresentation or Breach of any representation or warranty made by
Seller in this Agreement (without giving effect to any supplement to the
Disclosure Memorandum), the Disclosure Memorandum, any supplement to the
Disclosure Memorandum, or any other certificate or document delivered by Seller
pursuant to this Agreement;

 



  32
 

   

 

(b) any misrepresentation or Breach of any representation or warranty made by
Seller in this Agreement as if such representation or warranty were made on and
as of the Closing Date without giving effect to any supplement to the Disclosure
Memorandum, other than any such Breach that is disclosed in a supplement to the
Disclosure Memorandum and is expressly identified in the certificate delivered
pursuant to Section 3.2(a)(ii) as having caused the condition specified in
Section 8.1 not to be satisfied;

 

(c) any Breach by Seller of any covenant or obligation in this Agreement,
including, without limitation, its obligation to terminate any employees of
VitaCBD Brand and satisfy any amounts owed to such persons by reason of such
termination under law;

 

(d) any claim by any Person for brokerage or finder’s fees or commissions or
similar payments based upon any agreement or understanding alleged to have been
made by any such Person with Seller (or any Person acting on its behalf) in
connection with any of the Contemplated Transactions; and

 

(e) any liability or obligation of Seller of any nature whatsoever, except for
the Assumed Liabilities.

 

The remedies provided in this Section 11.2 shall be exclusive of any other
financial remedies that may be available to Purchaser or the other Indemnified
Persons with respect to any Breach of any representation, warranty, or covenant
set forth in this Agreement, the Disclosure Memorandum, any supplement to the
Disclosure Memorandum, or any other certificate or document delivered pursuant
to this Agreement, except for rights to specific performance and similar
remedies not involving the payment of damages.

 

11.3 Indemnification and Payment of Damages By Purchaser. Purchaser shall
indemnify and hold harmless Seller, and shall pay to Seller the amount of any
Damages arising, directly or indirectly, from or in connection with (a) any
Breach of any representation or warranty made by Purchaser in this Agreement or
in any certificate delivered by Purchaser pursuant to this Agreement, (b) any
Breach by Purchaser of any covenant or obligation of Purchaser in this
Agreement, or (c) any liability or obligation of any nature with respect to the
Assumed Liabilities.

 

11.4 Time Limitations. If the Closing occurs, Seller shall have no liability
(for indemnification or otherwise) with respect to any representation or
warranty, or covenant or obligation to be performed and complied with prior to
the Closing Date, other than those in Sections 4.2, 4.6, 4.10, 4.12 and 4.18
unless on or before the second anniversary of the Closing Date Purchaser
notifies Seller of a claim specifying the factual basis of that claim in
reasonable detail to the extent then known by Purchaser; a claim with respect to
Sections 4.2, 4.6, 4.10, 4.12, or 4.18, or a claim for indemnification or
reimbursement not based upon any representation or warranty or any covenant or
obligation to be performed and complied with prior to the Closing Date, may be
made at any time.

 



  33
 

   

 

 11.5 Procedure For Indemnification - Third Party Claims.

 

(a) Promptly after receipt by an indemnified party under Section 11.2 or 11.3 of
notice of the commencement of any Proceeding against it, such indemnified party
shall, if a claim is to be made against an indemnifying party under such
Section, give notice to the indemni-fying party of the commencement of such
claim, but the failure to notify the indemnifying party shall not relieve the
indemnifying party of any liability that it may have to any indemnified party,
except to the extent that the indemnifying party demonstrates that the defense
of such action is prejudiced by the indemnifying party’s failure to give such
notice.

 

(b) If any Proceeding referred to in paragraph (a) above is brought against an
indemnified party and it gives notice to the indemnifying party of the
commencement of such Proceeding, the indemnifying party shall be entitled to
participate in such Proceeding and, to the extent that it wishes (unless (i) the
indemnifying party is also a party to such Proceeding and the indemnified party
determines in good faith that joint representation would be inappropriate, or
(ii) the indemnifying party fails to provide rea-sonable assurance to the
indemnified party of its financial capacity to defend such Proceeding and
provide indemnification with respect to such Proceeding), to assume the defense
of such Proceeding with counsel satisfactory to the indemnified party and, after
notice from the indemnifying party to the indemnified party of its election to
assume the defense of such Proceeding, the indemnifying party shall not, as long
as it diligently conducts such defense, be liable to the indemnified party under
this Article 11 for any fees of other counsel or any other expenses with respect
to the defense of such Proceeding, in each case subsequently incurred by the
indemnified party in connection with the defense of such Proceeding, other than
reasonable costs of investigation. If the indemnifying party assumes the defense
of a Proceeding, (i) it shall be conclusively established for purposes of this
Agreement that the claims made in that Proceeding are within the scope of and
subject to indemnification; (ii) no compromise or settle-ment of such claims may
be effected by the indemnifying party without the indemnified party’s consent
unless (A) there is no finding or admission of any violation of Legal
Requirements or any violation of the rights of any Person and no effect on any
other claims that may be made against the indemnified party, and (B) the sole
relief provided is monetary damages that are paid in full by the indemnifying
party; and (iii) the indemnified party shall have no liability with respect to
any compromise or settlement of such claims effected without its consent. If
notice is given to an indemnifying party of the commencement of any Proceeding
and the indemnifying party does not, within ten days after the indemnified
party’s notice is given, give notice to the indemnified party of its election to
assume the defense of such Proceeding, the indemnifying party shall be bound by
any determination made in such Proceeding or any compromise or settlement
effected by the indemnified party.

 

(c) Notwithstanding the foregoing, if an indemnified party deter-mines in good
faith that there is a reasonable probability that a Pro-ceeding may adversely
affect it or its affiliates other than as a result of monetary damages for which
it would be entitled to indemnification under this Agreement, the indemnified
party may, by notice to the indemnifying party, assume the exclusive right to
defend, compromise, or settle such Proceeding, but the indemnifying party shall
not be bound by any compromise or settlement effected without its consent (which
may not be unreasonably withheld).

 

(d) Seller hereby consents to the non-exclusive jurisdiction of any court in
which a Proceeding is brought against any Indemnified Person for purposes of any
claim that an Indemnified Person may have under this Agreement with respect to
such Proceeding or the matters alleged therein, and agree that process may be
served on Seller with respect to such a claim anywhere in the world.

 



  34
 

   

 

11.6 Procedure For Indemnification - Other Claims. A claim for indemnification
for any matter not involving a third-party claim may be asserted by notice to
the party from whom indemnification is sought.

 

ARTICLE 12. GENERAL PROVISIONS.

 

 12.1 Expenses.

 

(a) If the Closing occurs, Purchaser and Seller shall pay their respective
expenses incurred in connection with the preparation, execution, and performance
of this Agreement and the Contemplated Transactions, including all fees and
expenses of agents, representatives, counsel, and accountants of the parties
(“Transaction Expenses”). In the event of termination of this Agreement, each
party shall bear its own Transaction Expenses, except that the obligation of
each party to pay its own Transaction Expenses shall be subject to any rights of
such party arising from a Breach of this Agreement by another party.

 

(b) Seller shall pay out of the Purchase Price any sales, use, excise, goods and
services or similar taxes due as a result of the sale of the Assets or otherwise
due as a result of the Contemplated Transactions.

 

12.2 Public Announcements. Any public announcement or similar publicity with
respect to this Agreement or the Contemplated Transactions shall be issued, if
at all, at such time and in such manner as any party hereto determines, but in
form and content agreeable to the other parties hereto. Purchaser and/or Seller
may withhold consent to any public announcement for any period it deems
necessary or appropriate for it to comply with the United States securities
laws, the rules of the American Stock Exchange, or any other Legal Requirements
or obligations it has as a public company to which it is subject. Seller and
Purchaser shall consult with each other concerning the means by which Seller’s
employees, customers, and suppliers and others having dealings with Seller shall
be informed of the Contemplated Transactions, and Purchaser shall have the right
to be present for any such communication.

 

12.3 Confidentiality. Between the date of this Agreement and the Closing Date,
Purchaser and Seller shall maintain in confidence, and shall cause their
respective directors, officers, employees, agents, and advisors to maintain in
confidence, any information obtained in confidence from another party in
connection with this Agreement or the Con-templated Transactions, unless (a)
such information is already known to such party or to others not bound by a duty
of confidentiality or such information becomes publicly available through no
fault of such party, (b) the use of such information is necessary or appropriate
in making any filing or obtaining any consent or approval required for the
consummation of the Contemplated Transactions, or (c) the furnishing or use of
such information is required by legal proceedings.

 

If the Contemplated Transactions are not consummated, each party shall return or
destroy as much of such written information as the other party may reasonably
request.

 



  35


   

 

12.4 Notices. All notices, consents, waivers, and other communications under
this Agreement must be in writing and shall be deemed to have been duly given
when (a) delivered by hand (with written confirmation of receipt), (b) sent by
telecopier (with written confirmation of receipt), provided that a copy is
mailed by registered or certified mail, return receipt requested, or (c) when
received by the addressee, if sent by a nation-ally recognized overnight
delivery service, in each case to the appropriate addresses and telecopier
numbers set forth below (or to such other addresses and telecopier numbers as a
party may designate by notice to the other parties):

 



Purchaser :

Stony Hill Corp.

2355 Westwood Blvd., Suite 349

Los Angeles, California 90064

 

 

with a copy to:

Law Offices of Thomas E. Puzzo, PLLC

3823 44th Ave. NE

Seattle, Washington 98105

 

 

Seller:

mCig, Inc.

2831 St. Rose Parkway, Suite 200

Henderson, Nevada 89052

 

 

with a copy to:

Arcadier & Associates

2815 W. New Haven, Suite 303&304

Melbourne, FL 32904

Attention: Maurice Arcadier

 

12.5 Further Assurances. The parties agree (a) to furnish upon request to each
other such further information, (b) to execute and deliver to each other such
other docu-ments, and (c) to do such other acts and things, all as the other
party may reasonably request for the purpose of carrying out the intent of this
Agreement and the documents referred to in this Agreement.

 

12.6 Waiver. The rights and remedies of the parties to this Agreement are
cumula-tive and not alternative. Neither the failure nor any delay by any party
in exercising any right, power, or privilege under this Agreement or the
documents referred to in this Agreement shall operate as a waiver of such right,
power, or privilege, and no single or partial exercise of any such right, power,
or privilege shall preclude any other or further exercise of such right, power,
or privilege or the exercise of any other right, power, or privilege. To the
maximum extent permitted by applicable law, (a) no claim or right arising out of
this Agreement or the documents referred to in this Agreement can be discharged
by one party, in whole or in part, by a waiver or renunciation of the claim or
right unless in writing signed by the other party; (b) no waiver that may be
given by a party shall be applicable except in the specific instance for which
it is given; and (c) no notice to or demand on one party shall be deemed to be a
waiver of any obligation of such party or of the right of the party giving such
notice or demand to take further action without notice or demand as provided in
this Agreement or the documents referred to in this Agreement.

 

12.7 Entire Agreement and Modification. This Agreement supersedes all prior
agreements between the parties with respect to its subject matter (including the
Letter of Intent between Purchaser and the Seller dated December 5, 2016, except
paragraphs 4, 5, 6 and 7 thereof) and constitutes (along with the documents
referred to in this Agreement) a complete and exclusive statement of the terms
of the agreement between the parties with respect to its subject matter. This
Agreement may not be amended except by a written agreement executed by the party
to be charged with the amendment.

 



  36


   

 

 12.8 Disclosure Memorandum.

 

(a) The disclosures in the Disclosure Memorandum, and those in any Supplement
thereto, must relate only to the representations and war-ranties in the Section
of the Agreement to which they expressly relate and not to any other
representation or warranty in this Agreement.

 

(b) In the event of any inconsistency between the statements in the body of this
Agreement and those in the Disclosure Memorandum (other than an exception
expressly set forth as such in the Disclosure Memorandum with respect to a
specifically identified representation or warranty), the statements in the body
of this Agreement shall control.

 

12.9 Assignments, Successors, and No Third-Party Rights. Neither party may
assign any of its rights under this Agreement without the prior consent of the
other parties, which shall not be unreasonably withheld. Subject to the
preceding sentence, this Agreement shall apply to, be binding in all respects
upon, and inure to the benefit of the successors and permitted assigns of the
parties. Nothing expressed or referred to in this Agreement shall be construed
to give any Person other than the parties to this Agree-ment any legal or
equitable right, remedy, or claim under or with respect to this Agreement or any
provision of this Agreement. This Agreement and all of its provisions and
conditions are for the sole and exclusive benefit of the parties to this
Agreement and their successors and assigns.

 

12.10 Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement shall remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree shall remain in
full force and effect to the extent not held invalid or unenforceable.

 

12.11 Section Headings, Construction. The headings of Sections in this Agreement
are provided for conven-ience only and shall not affect its construction or
interpretation. All references to “Section” or “Sections” refer to the
corresponding Section or Sections of this Agreement. All words used in this
Agreement shall be construed to be of such gender or number as the circumstances
require. Unless otherwise expressly provided, the word “including” does not
limit the preceding words or terms.

 

12.12 Time of Essence. With regard to all dates and time periods set forth or
referred to in this Agreement, time is of the essence.

 

12.13 Governing Law. This Agreement shall be governed by the laws of the State
of Delaware without regard to conflicts of laws principles.

 

12.14 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original copy of this Agreement and all
of which, when taken together, shall be deemed to constitute one and the same
agreement.

 

[signature page follows]




  37
 





   



 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

 



PURCHASER: STONY HILL CORP             By: /s/ John Brady  

 

Name:

John Brady     Title: Secretary          

 SELLER:

MCIG, INC.

 

 

 

 

 

 

By:

/s/ Paul Rosenberg

 

 

Name:

Paul Rosenberg

 

 

Title:

President

 

 



  38
 

   

 

EXHIBIT 1-A

 



·

The tradename VitaCBD and its associated and related business

·

Any trademark with the name VitaCBD

·

All of those assets that comprise VitaCBD brand and business

·

Social media information

·

VitaCBD or VitaCBD products accounts on Facebook, Instagram and Twitter and any
other social media account, including but not limited to VitaCBD / @vitacbdoil
on Facebook; VitaCBDOfficial, VitaCBD_Products, VitaCBDProducts on Instigram;
and @vita_cbd on Twitter

 

As it relates to VitaCBD or the VitaCBD business, any:

 



· Accounts · Accounts receivable · Accounting records · Business plans and
information · Contracts, agreements, arrangements and understandings · CDs,
tapes, photographs and images · books and periodicals · books and records ·
electronic data, digital files, data and information · Proposals and memoranda
of understanding · Marketing and advertising information and materials · Client
and customer relationships · All customer and prospective customer lists · Past,
current and future claims and causes of action · Passwords · Rights to any
agreement or monies · Tax information and materials · Trade secrets, patents and
patentable information · Software and software licenses · Source code and object
code · Copyrights, trademarks, trade names · Unearned revenue · URLs, webpages
and information and associated web properties · Any other assets not listed on
this Exhibit 1-A.

 

 



  39
 

   

 

EXHIBIT 1-B

 

BILL OF SALE, ASSIGNMENT AND ASSUMPTION AGREEMENT

 

THIS BILL OF SALE, ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Bill of Sale”) is
made and executed as of this ____ day of February, 2017, by and between Stony
Hill Corp., a Nevada corporation (“Buyer”), and MCig, Inc., a Nevada corporation
(“Seller”).

 

WITNESSETH:

 

WHEREAS, Buyer and Seller have entered into an Asset Purchase Agreement (the
“Purchase Agreement”), dated as of the date hereof, pursuant to which Seller
agrees to transfer and assign to Buyer, and the Buyer agrees to receive and
accept ownership from Seller, the Assets (as defined in the Purchase Agreement)
on the conditions and subject to the terms set forth in the Purchase Agreement,
for consideration in the amount and on the terms and conditions provided
therein;

 

WHEREAS, all the terms and conditions precedent provided in the Purchase
Agreement have been met and performed or waived by the parties thereto, and the
parties desire to consummate the transactions contemplated by the Purchase
Agreement; and

 

WHEREAS, Seller now desires to transfer the Assets to Buyer;

 

NOW THEREFORE, in consideration of the premises and of the mutual promises,
covenants and agreements contained herein and in the Purchase Agreement, and
other good and valuable consideration, the receipt and sufficiency of which are
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

 

1. Defined Terms. All capitalized terms used and not otherwise defined herein
shall have the meanings ascribed to such terms in the Purchase Agreement.

 

2. Purchased Assets. Seller hereby grants, sells, assigns, transfers, conveys
and delivers to Buyer and Buyer purchases and accepts from Seller all of
Seller’s right, title and interest in and to the Assets.

 

3. No Assumption of Liabilities. Buyer does not and will not by acceptance
hereof assume any liabilities or obligations whatsoever of Seller except the
Assumed Liabilities as expressly provided for in the Purchase Agreement. Buyer
hereby assumes and agrees to pay or perform in accordance with their terms, each
of the Assumed Liabilities.

 

4. Agency. Seller agrees to execute, as soon as is reasonably practical, such
further grants, instruments, and assignments as Buyer may request from time to
time (a) to collect, assert or enforce any claim, right, interest or title of
any kind in and to the Assets, and to institute and prosecute all actions, suits
and proceedings which Buyer may deem proper in order to collect, assert or
enforce any such claim, right, interest or title, (b) to do all such acts and
things and take all such actions in respect thereof as Buyer shall deem
advisable or proper in order to provide to Buyer the benefits under any such
Assets and (c) to defend, settle or compromise any and all actions, suits or
proceedings in respect of any such Assets in accordance with the provisions of
the Purchase Agreement.

 



  40
 

   

 

5. Binding Effect. Subject to the terms and conditions set forth in the Purchase
Agreement, this Bill of Sale and the covenants and agreements contained herein
shall be binding upon and inure to the benefit of Seller, its successors and
assigns and shall inure to the benefit of Buyer and its successors and assigns.

 

6. Further Assurances. Seller shall from time to time after the date hereof at
the request of Buyer and without further consideration execute and deliver to
Buyer such additional instruments of conveyance in addition to this Bill of Sale
as Buyer shall reasonably request to evidence more fully the transfer by Seller
to Buyer of the Assets. Buyer shall, from time to time after the date hereof at
the request of Seller and without further consideration, execute and deliver to
Seller such additional instruments as Seller shall reasonably request to
evidence more fully the assumption by Buyer of the Assumed Liabilities.

 

7. No Conflict. This Bill of Sale does not amend or otherwise modify or limit
any of the provisions of the Purchase Agreement, provided, however, that this
sentence does not limit the scope of the Assets conveyed hereunder. The parties
hereto recognize that Seller is executing and delivering to Buyer certain other
instruments of conveyance with respect to the Assets. Nothing herein shall limit
the scope thereof, and nothing therein shall limit the scope hereof.

 

8. Governing Law. This Bill of Sale shall be governed by and construed and
enforced in accordance with the internal laws of Delaware without reference to
Delaware’s choice of law rules. This Bill of Sale may be modified or
supplemented only by written agreement of the parties hereto.

 

IN WITNESS WHEREOF, each of the parties hereto have caused this Bill of Sale and
Assignment Agreement to be signed by their duly authorized officers on the date
first above written.




  41
 





   



 

EXHIBIT 1-C

 

EXCLUDED ASSETS

 

Trademark – Cherry Hemp Oil

 

Domain name: www.chillcbdoil.com

 

Domain Name: www.cbd.biz




  42
 





   



 

EXHIBIT 1-D

 

EXCLUDED LIABILITIES

 

All liabilities not listed as part of the Asset Purchase Agreement are excluded.

 

 

 

 


 



  43
 

   

 

EXHIBIT 2.5

 

ALLOCATION OF PURCHASE PRICE

 



INVENTORY

 

$ 7,000.00

 

VITACBD TRADEMARK

 

$ 1,484.00

 

WWW.VITACBD.COM

 

$ 22,591.00

 

INTANGIBLE ASSETS

 

$ 818,925.00

 

TOTAL

 

$ 850,000.00

 

 



  44
 

   

 

Schedule 4.2 - Authority no conflict

 

Because Seller has not filed all tax returns required of it to be filed by law,
the Internal Revenue Service may have a lien on the Assts. Except with respect
to the foregoing sentence, Seller has no other information to disclose.

 

Schedule 4.3 – Subsidiaries

 

None and None and Seller has no information to disclose.

 

Schedule 4.6 – Title to Properties; Encumbrances

 

Because Seller has not filed all tax returns required of it to be filed by law,
the Internal Revenue Service may have a lien on the Assts. Except with respect
to the foregoing sentence, Seller has no other information to disclose.

 

Schedule 4.7 - Accounts Receivable

 

None and None and Seller has no information to disclose.

 

Schedule 4.10 - Taxes

 

Seller has not filed all tax returns required of it to be filed by law. Except
with respect to the foregoing sentence, Seller has no other information to
disclose.

 

Schedule 4.12 - Employee benefits

 

None and None and Seller has no information to disclose.

 

Schedule 4.13 - Compliance with legal requirements

 

None and None and Seller has no information to disclose.

 

Schedule 4.14 - Legal proceedings

 

None and None and Seller has no information to disclose.

 

Schedule 4.15 - Absence of Certain Changes and Events

 

None and None and Seller has no information to disclose.

 

Schedule 4.16(a) – Contracts; No Defaults

 

None and None and Seller has no information to disclose.

 



  45
 

   

 

Schedule 4.16(b) - Contracts no defaults

 

None and Seller has no information to disclose.

 

Schedule 4.16(d) - Contracts no defaults

 

None and Seller has no information to disclose.

 

Schedule 4.18 - Environmental Matters

 

None and Seller has no information to disclose.

 

Schedule 4.19 - Labor relations, compliance

 

None and Seller has no information to disclose.

 

Schedule 4.20(b) - Patents, trademarks, copyrights, and trade secrets)

 

None and Seller has no information to disclose.

 

Schedule 4.20(c)(i) - List and description (showing in each case any owner,
licensor and/or licensee) of all computer software programs and software
systems)

 

None and Seller has no information to disclose.

 



  46
 

   

 

Schedule 4.20(d) - List and description of all agreements, commitments,
contracts, understandings, licenses, sublicenses, assignments and indemnities
which relate or pertain to any Intellectual Property Assets or Software required
to be identified in Sections 4.20(b) and 4.20(c)

 

None and Seller has no information to disclose.

 

Schedule 4.20(e) - Owner of the Intellectual Property Assets

 

None and Seller has no information to disclose.

 

Schedule 4.20(f) - Breach/Intellectual Property Assets

 

None and Seller has no information to disclose.

 

Schedule 4.20(g) - Registrations for Intellectual Property Assets

 

None and Seller has no information to disclose.

 

Schedule 4.20(h) - No infringement, misappropriation, violation or dilution of
any Intellectual Property Assets

 

None and Seller has no information to disclose.

 

Schedule 4.22 - Relationships with Related Persons

 

None and Seller has no information to disclose.

 

 



47

 